--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






AMENDED AND RESTATED TRUST AGREEMENT
 
between
 
BMW FS SECURITIES LLC
as Depositor,
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee
 
Dated as of September 21, 2011
 
 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
PAGE
 
ARTICLE I
DEFINITIONS
1
         
Section 1.01.
Capitalized Terms
1
         
Section 1.02.
Other Definitional Provisions
4
     
ARTICLE II
ORGANIZATION
4
         
Section 2.01.
Name
4
         
Section 2.02.
Office
4
         
Section 2.03.
Purposes and Powers
5
         
Section 2.04.
Appointment of Owner Trustee
5
         
Section 2.05.
Initial Capital Contribution of Trust Estate
5
         
Section 2.06.
Declaration of Trust
5
         
Section 2.07.
[Reserved]
6
         
Section 2.08.
Title to Trust Property
6
         
Section 2.09.
Situs of Trust
6
         
Section 2.10.
Representations, Warranties and Covenants of the Depositor
6
         
Section 2.11.
Federal Income Tax Allocations
7
     
ARTICLE III
TRUST CERTIFICATES AND TRANSFER OF INTERESTS
8
         
Section 3.01.
Initial Ownership
8
         
Section 3.02.
The Trust Certificates
8
         
Section 3.03.
Execution, Authentication and Delivery of Trust Certificates
8
         
Section 3.04.
Registration of Transfer and Exchange of Trust Certificates
8
         
Section 3.05.
Mutilated, Destroyed, Lost or Stolen Trust Certificates
9
         
Section 3.06.
Persons Deemed Owners
10
         
Section 3.07.
Access to List of Certificateholders’ Names and Addresses
10
         
Section 3.08.
Maintenance of Office or Agency
10
         
Section 3.09.
Appointment of Paying Agent
10
         
Section 3.10.
Form of Trust Certificates
11
         
Section 3.11.
Transfer Restrictions
11
       


 
i

--------------------------------------------------------------------------------

 




 
Section 3.12.
Legending of Trust Certificates
14
       
ARTICLE IV
ACTIONS BY OWNER TRUSTEE
16
         
Section 4.01.
Prior Notice with Respect to Certain Matters
16
         
Section 4.02.
Action by Certificateholders with Respect to Certain Matters
17
         
Section 4.03.
Action by Certificateholders with Respect to Bankruptcy
18
         
Section 4.04.
Restrictions on Certificateholders’ Power
18
         
Section 4.05.
Majority Control
18
       
ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
18
         
Section 5.01.
Establishment of Trust Account
18
         
Section 5.02.
Application of Trust Funds
19
         
Section 5.03.
Method of Payment
19
         
Section 5.04.
Accounting and Reports to Certificateholders, the Internal Revenue Service and
Others
19
         
Section 5.05.
Signature on Returns; Tax Matters Partner
20
       
ARTICLE VI
AUTHORITY AND DUTIES OF OWNER TRUSTEE
20
         
Section 6.01.
General Authority
20
         
Section 6.02.
General Duties
20
         
Section 6.03.
Action upon Instruction
20
         
Section 6.04.
No Duties Except as Specified in this Agreement or in Instructions
21
         
Section 6.05.
No Action Except Under Specified Documents or Instructions
22
         
Section 6.06.
Restrictions
22
         
Section 6.07.
Owner Trustee to Provide Information
22
       
ARTICLE VII
CONCERNING THE OWNER TRUSTEE
23
         
Section 7.01.
Acceptance of Trusts and Duties
23
         
Section 7.02.
Furnishing of Documents
24
         
Section 7.03.
Representations and Warranties
24
         
Section 7.04.
Reliance; Advice of Counsel
24
         
Section 7.05.
Not Acting in Individual Capacity
25
         
Section 7.06.
Owner Trustee Not Liable for Trust Certificates or for Receivables
25
       


 
ii

--------------------------------------------------------------------------------

 




 
Section 7.07.
Owner Trustee May Own Trust Certificates and Notes
26
         
Section 7.08.
Doing Business in Other Jurisdictions
26
         
Section 7.09.
Paying Agent; Authenticating Agent
26
         
Section 7.10.
Licenses
26
       
ARTICLE VIII
COMPENSATION OF OWNER TRUSTEE
26
         
Section 8.01.
Owner Trustee’s Fees and Expenses
26
         
Section 8.02.
Indemnification
27
         
Section 8.03.
Payments to the Owner Trustee
27
       
ARTICLE IX
TERMINATION OF TRUST AGREEMENT
27
         
Section 9.01.
Termination of Trust Agreement
27
       
ARTICLE X
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
28
         
Section 10.01.
Eligibility Requirements for Owner Trustee
28
         
Section 10.02.
Resignation or Removal of Owner Trustee
29
         
Section 10.03.
Successor Owner Trustee
29
         
Section 10.04.
Merger or Consolidation of Owner Trustee
30
         
Section 10.05.
Appointment of Co-Trustee or Separate Trustee
30
       
ARTICLE XI
MISCELLANEOUS
31
         
Section 11.01.
Supplements and Amendments
31
         
Section 11.02.
No Legal Title to Trust Estate in Certificateholders
33
         
Section 11.03.
Limitations on Rights of Others
33
         
Section 11.04.
Notices
33
         
Section 11.05.
Severability
33
         
Section 11.06.
Separate Counterparts
33
         
Section 11.07.
Successors and Assigns
33
         
Section 11.08.
Covenants of the Depositor
34
         
Section 11.09.
No Petition
34
         
Section 11.10.
No Recourse
34
         
Section 11.11.
Headings
35
         
Section 11.12.
Governing Law
35
         
Section 11.13.
Communications with Rating Agencies
35
       
ARTICLE XII
COMPLIANCE WITH REGULATION AB
35




 
iii

--------------------------------------------------------------------------------

 



Exhibit A
Form of Trust Certificate
A-1
Exhibit B
Form of Assignment
B-1
Exhibit C
Form of Transferee Letter
C-1
Exhibit D
Form of Certificate of Trust of BMW Vehicle Owner Trust 2011-A
D-1
Exhibit E
Form of Transferor Letter
E-1




 
iv

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED TRUST AGREEMENT, DATED AS OF SEPTEMBER 21, 2011, IS
BETWEEN BMW FS SECURITIES LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS
DEPOSITOR (THE “DEPOSITOR”), AND WILMINGTON TRUST, NATIONAL ASSOCIATION, A
NATIONAL BANKING ASSOCIATION, AS OWNER TRUSTEE (THE “OWNER TRUSTEE”).
 
WHEREAS, the Depositor and the Owner Trustee entered into that certain Trust
Agreement dated as of July 12, 2011 (the “Original Trust Agreement”), pursuant
to which BMW Vehicle Owner Trust 2011-A (the “Trust”) was created; and
 
WHEREAS, the Depositor and the Owner Trustee have agreed to amend and restate
the Original Trust Agreement.
 
NOW, THEREFORE, the Depositor and the Owner Trustee hereby agree that the
Original Trust Agreement is hereby amended and restated to read as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.  Capitalized Terms.  For all purposes of this Agreement, the
following terms shall have the meanings set forth below:
 
“Administration Agreement” shall mean the Owner Trust Administration Agreement,
dated as of August 1, 2011, among the Trust, BMW Financial Services NA, LLC, as
Administrator, and Citibank, N.A., as Indenture Trustee.
 
“Administrator” shall mean BMW Financial Services NA, LLC.
 
“Agreement” shall mean this Amended and Restated Trust Agreement, as the same
may be amended and supplemented from time to time.
 
“Benefit Plan” shall have the meaning assigned to such term in Section 3.11.
 
“Certificate Distribution Account” shall have the meaning assigned to such term
in Section 5.01.
 
“Certificate of Trust” shall mean the Certificate of Trust substantially in the
form attached hereto as Exhibit D filed for the Trust pursuant to Section
3810(a) of the Statutory Trust Statute.
 
“Certificate Percentage Interest” shall mean with respect to any Trust
Certificate, the percentage interest of ownership in the Trust represented
thereby as set forth on the face thereof.
 
“Certificate Register” and “Certificate Registrar” shall mean the register
mentioned in and the registrar appointed pursuant to Section 3.04.
 

 
 

--------------------------------------------------------------------------------

 

“Certificateholder” or “Holder” shall mean a Person in whose name a Trust
Certificate is registered.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
 
“Corporate Trust Office” shall mean, with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee located at 1100 North
Market Street, Wilmington, Delaware, 19890, Attention: Corporate Trust
Administration, or at such other address in the State of Delaware as the Owner
Trustee may designate by notice to the Certificateholders and the Depositor, or
the principal corporate trust office of any successor Owner Trustee at the
address (which shall be in the State of Delaware) designated by such successor
Owner Trustee by notice to the Certificateholders and the Depositor.
 
“Definitive Trust Certificates” shall have the meaning set forth in Section
3.10.
 
“Depositor” shall mean BMW FS Securities LLC, and its successors, in its
capacity as depositor hereunder.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Expenses” shall have the meaning assigned to such term in Section 8.02.
 
“Indemnified Parties” shall have the meaning assigned to such term in
Section 8.02.
 
“Indenture” shall mean the Indenture, dated as of August 1, 2011, between the
Trust and Citibank, N.A., as Indenture Trustee.
 
“Indenture Trustee” shall mean Citibank, N.A., a national banking association,
not in its individual capacity, but solely as Indenture Trustee under the
Indenture and any successor Indenture Trustee thereunder.
 
“Owner Trustee” shall mean Wilmington Trust, National Association, a national
banking association, not in its individual capacity but solely as owner trustee
under this Agreement, and any successor Owner Trustee hereunder.
 
“Paying Agent” shall mean any paying agent or co-paying agent of the Trust
appointed pursuant to Section 3.09 and shall initially be Citibank, N.A.
 
“Person” shall mean any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust or
statutory trust (including any beneficiary thereof), unincorporated organization
or government or any agency or political subdivision thereof.
 

 
2

--------------------------------------------------------------------------------

 

“Record Date” shall mean, with respect to a Payment Date, the close of business
on the Business Day immediately preceding such Payment Date.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Sale and Servicing Agreement” shall mean the Sale and Servicing Agreement,
dated as of August 1, 2011, among the Depositor, BMW Financial Services NA, LLC,
as Seller, Sponsor, Servicer, Custodian and Administrator, the Trust and the
Indenture Trustee, as the same may be amended or supplemented from time to time.
 
“Secretary of State” shall mean the Secretary of State of the State of Delaware.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, ss. 3801 et seq., as the same may be amended from time to time.
 
“Treasury Regulations” shall mean regulations, including proposed or temporary
Regulations, promulgated under the Code.  References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
 
“Trust” shall mean the trust continued by this Agreement.
 
“Trust Certificate” shall mean a certificate evidencing the beneficial interest
of a Certificateholder in the Trust, substantially in the form attached hereto
as Exhibit A.
 
“Trust Estate” shall mean all right, title and interest of the Trust in and to
the property and rights assigned to the Trust pursuant to Article II of the Sale
and Servicing Agreement, all funds on deposit from time to time in the Trust
Accounts and the Certificate Distribution Account, and all other property of the
Trust from time to time, including any rights of the Owner Trustee and the Trust
pursuant to the Sale and Servicing Agreement and the Administration Agreement.
 
"Trust Officer" means, with respect to the Indenture Trustee or Owner Trustee,
as applicable, any officer within the Corporate Trust Office or successor group
of the Indenture Trustee or the Owner Trustee, respectively, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee or the Owner Trustee, respectively,
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents.
 

 
3

--------------------------------------------------------------------------------

 

Section 1.02.  Other Definitional Provisions.
 
(a)           Capitalized terms used and not otherwise defined herein have the
meanings assigned to them in the Sale and Servicing Agreement or, if not defined
therein, in the Indenture.
 
(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 
(c)           As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles.  To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.
 
(d)           The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Section and Exhibit
references contained in this Agreement are references to Sections and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation”.
 
(e)           The definitions contained in this Agreement are applicable to the
singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms.
 
(f)           Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
 
ARTICLE II
 
ORGANIZATION
 
Section 2.01.  Name.  The Trust created by the Original Trust Agreement and
continued hereby is known as “BMW Vehicle Owner Trust 2011-A,” in which name the
Owner Trustee and the Administrator may conduct the business of the Trust, make
and execute contracts and other instruments on behalf of the Trust and sue and
be sued.
 
Section 2.02.  Office.  The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in Delaware as
the Owner Trustee may designate by written notice to the Certificateholders and
the Depositor.
 

 
4

--------------------------------------------------------------------------------

 

Section 2.03.  Purposes and Powers.  The purpose of the Trust is to engage in
the following activities and the Trust shall have the power and authority:
 
(a)           to issue the Notes pursuant to the Indenture and the Trust
Certificates pursuant to this Agreement and to sell, transfer and exchange the
Notes and the Trust Certificates and to pay interest on and principal of the
Notes and distributions on the Trust Certificates, all in accordance with the
Basic Documents;
 
(b)           with the proceeds of the sale of the Notes, to purchase, hold and
manage the Receivables and the other assets of the Trust (and the proceeds
thereof), to fund the Reserve Account, to pay the organizational, start-up and
transactional expenses of the Trust and to pay the balance of such proceeds to
the Depositor pursuant to the Sale and Servicing Agreement;
 
(c)           to Grant the Trust Estate pursuant to the Indenture and to hold,
manage and distribute to the Certificateholders pursuant to the terms of this
Agreement and the Sale and Servicing Agreement any portion of the Trust Estate
released from the Lien of, and remitted to the Trust pursuant to, the Indenture;
 
(d)           to enter into and perform its obligations under the Basic
Documents to which it is to be a party;
 
(e)           to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and
 
(f)           subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with the collection and
conservation of the Trust Estate and the making of distributions to the
Certificateholders and the Noteholders.
 
The Trust is hereby authorized to engage in the foregoing activities.  The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the Basic
Documents.
 
Section 2.04.  Appointment of Owner Trustee.  The Depositor hereby appoints the
Owner Trustee as trustee of the Trust effective as of the date hereof, to have
all the rights, powers and duties set forth herein.
 
Section 2.05.  Initial Capital Contribution of Trust Estate.  Pursuant to the
Original Trust Agreement, the Depositor sold, assigned, transferred conveyed and
set over to the Owner Trustee, as of the date thereof, the sum of $1.  The Owner
Trustee hereby acknowledges receipt in trust from the Depositor, as of the date
thereof, of the foregoing contribution, which shall constitute the initial Trust
Estate and shall be deposited in the Certificate Distribution Account.  The
Depositor shall pay organizational expenses of the Trust as they may arise or
shall, upon the request of the Owner Trustee, promptly reimburse the Owner
Trustee for any such expenses paid by the Owner Trustee.
 
Section 2.06.  Declaration of Trust.  The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use
 

 
5

--------------------------------------------------------------------------------

 

and benefit of the Certificateholders, subject to the obligations of the Trust
under the Basic Documents.  It is the intention of the parties hereto that the
Trust constitute a statutory trust under the Statutory Trust Statute and that
this Agreement constitute the governing instrument of such statutory trust.  It
is the intention of the parties hereto that, for income and franchise tax
purposes, until the Trust Certificates are held by other than the Depositor, the
Trust will be disregarded as an entity separate from the Depositor and the Notes
will be characterized as debt.  At such time that the Trust Certificates are
held by more than one Person, it is the intention of the parties hereto that,
for income and franchise tax purposes, the Trust shall be treated as a
partnership, with the assets of the partnership being the Receivables and other
assets held by the Trust, the partners of the partnership being the
Certificateholders, and the Notes being debt of the partnership.  The Depositor
and the Certificateholders by acceptance of a Trust Certificate agree to such
treatment and agree to take no action inconsistent with such treatment.  The
parties agree that, unless otherwise required by appropriate tax authorities,
until the Trust Certificates are held by more than one Person the Trust will not
file or cause to be filed annual or other necessary returns, reports and other
forms consistent with the characterization of the Trust as an entity separate
from its owner.  In the event the Trust is required to file any tax returns,
reports or other forms, the Depositor shall be responsible for causing such
filings and the expense associated therewith. Effective as of the date hereof,
the Owner Trustee shall have all rights, powers and duties set forth herein and
in the Statutory Trust Statute with respect to accomplishing the purposes of the
Trust as set forth in Section 2.03.
 
Section 2.07.  [Reserved].
 
Section 2.08.  Title to Trust Property.  Subject to the Lien of the Indenture,
legal title to all the Trust Estate shall be vested at all times in the Trust as
a separate legal entity except where applicable law in any jurisdiction requires
title to any part of the Trust Estate to be vested in a trustee or trustees, in
which case title shall be deemed to be vested in the Owner Trustee, a co-trustee
or a separate trustee, as the case may be.
 
Section 2.09.  Situs of Trust.  The Trust will be located in the State of
Delaware.  All bank accounts maintained by the Owner Trustee on behalf of the
Trust shall be located in the State of Delaware or the State of New York.  The
Trust shall not have any employees; provided, however, that nothing herein shall
restrict or prohibit the Owner Trustee from having employees within or without
the State of Delaware.  Payments will be received by the Trust only in the State
of Delaware or the State of New York, and payments will be made by the Trust
only from the State of Delaware or the State of New York.  The only office of
the Trust will be at the Corporate Trust Office in the State of Delaware.
 
Section 2.10.  Representations, Warranties and Covenants of the Depositor.  The
Depositor hereby represents and warrants to the Owner Trustee that:
 
(a)           The Depositor is duly organized and validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.
 

 
6

--------------------------------------------------------------------------------

 

(b)           The Depositor is duly qualified to do business as a foreign
limited liability company in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business shall require such qualifications.
 
(c)           The Depositor has the power and authority to execute and deliver
this Agreement and to carry out its terms; the Depositor has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Trust and the Depositor has duly authorized such sale and
assignment and deposit to the Trust by all necessary action; and the execution,
delivery and performance of this Agreement have been duly authorized by the
Depositor by all necessary limited liability company action.
 
(d)           The Depositor has duly executed and delivered this Agreement, and
this Agreement constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor, in accordance with its terms.
 
(e)           The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under, the certificate of formation
or limited liability company agreement of the Depositor, or any indenture,
agreement or other instrument to which the Depositor is a party or by which it
is bound; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents); nor violate any law or,
to the best of the Depositor’s knowledge, any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties.
 
(f)           There are no proceedings or investigations pending or threatened
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties (i)
asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or (iii)
seeking any determination or ruling that might materially and adversely affect
the performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement.
 
(g)           The Depositor has not registered with the Commission as an
investment company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and, after giving effect to the transactions
contemplated by the Basic Documents, the Depositor will not have registered with
the Commission as an investment company under the Investment Company Act.
 
(h)           The representations and warranties of the Depositor in Section
3.02 of the Sale and Servicing Agreement are true and correct.
 
Section 2.11.  Federal Income Tax Allocations.  If the Trust Certificates are
held by more than one Person, for federal income tax purposes each item of
income, gain, loss, credit
 

 
7

--------------------------------------------------------------------------------

 

and deduction shall be allocated to the Certificateholders as of the first
Record Date following the end of such month in proportion to their Certificate
Percentage Interests on such Record Date.  The Depositor is authorized to modify
the allocations in this paragraph if necessary or appropriate, in its sole
discretion, for the allocations to fairly reflect the economic income, gain or
loss to the Certificateholders or otherwise required by the
Code.  Notwithstanding anything provided in this Section, if the Trust
Certificates are held solely by the Depositor, the application of this Section
shall be disregarded.
 
ARTICLE III
 
TRUST CERTIFICATES AND TRANSFER OF INTERESTS
 
Section 3.01.  Initial Ownership.  Upon the formation of the Trust by the
contribution by the Depositor pursuant to Section 2.05 and until the issuance of
the Trust Certificates, the Depositor shall be the sole beneficiary of the
Trust.
 
Section 3.02.  The Trust Certificates.  The Trust Certificates shall be
substantially in the form of Exhibit A.  The Trust Certificates shall be
executed on behalf of the Trust by manual or facsimile signature of a Trust
Officer of the Owner Trustee.  Trust Certificates bearing the manual or
facsimile signatures of individuals who were, at the time when such signatures
shall have been affixed, authorized to sign on behalf of the Trust, shall be
validly issued and entitled to the benefit of this Agreement and shall be valid
and binding obligations of the Trust, notwithstanding that such individuals or
any of them shall have ceased to be so authorized prior to the authentication
and delivery of such Trust Certificates or did not hold such offices at the date
of authentication and delivery of such Trust Certificates.
 
If a transfer of the Trust Certificates is permitted pursuant to Section 3.11, a
transferee of a Trust Certificate shall become a Certificateholder and shall be
entitled to the rights and subject to the obligations of a Certificateholder
hereunder upon such transferee’s acceptance of a Trust Certificate duly
registered in such transferee’s name pursuant to Section 3.04.
 
Section 3.03.  Execution, Authentication and Delivery of Trust Certificates.  On
the Closing Date, the Owner Trustee shall cause the Trust Certificates in an
aggregate Certificate Percentage Interest equal to 100% to be executed on behalf
of the Trust, authenticated by or on behalf of the Trust and delivered to or
upon the written order of the Depositor, without further action by the
Depositor, in authorized denominations.  No Trust Certificate shall entitle its
Holder to any benefit under this Agreement or be valid for any purpose unless
there shall appear on such Trust Certificate a certificate of authentication
substantially in the form set forth in Exhibit A, executed by the Owner Trustee
or Citibank, N.A., as the Trust’s authenticating agent, by manual signature;
such authentication shall constitute conclusive evidence that such Trust
Certificate shall have been duly authenticated and delivered hereunder.  All
Trust Certificates shall be dated the date of their authentication.  Citibank,
N.A. is hereby appointed as an authenticating agent on behalf of the Trust.
 
Section 3.04.  Registration of Transfer and Exchange of Trust Certificates.  The
Certificate Registrar shall keep or cause to be kept, at the office or agency
maintained pursuant
 

 
8

--------------------------------------------------------------------------------

 

to Section 3.08, a Certificate Register in which, subject to such reasonable
regulations as it may prescribe, the Owner Trustee shall provide for the
registration of Trust Certificates and of transfers and exchanges of Trust
Certificates as herein provided.  Citibank, N.A. shall be the initial
Certificate Registrar.
 
Upon surrender for registration of transfer of any Trust Certificate at the
office or agency maintained pursuant to Section 3.08, the Owner Trustee shall
execute, authenticate and deliver (or the Trust shall cause Citibank, N.A., as
its authenticating agent to authenticate and deliver), in the name of the
designated transferee or transferees, one or more new Trust Certificates of a
like Certificate Percentage Interest dated the date of authentication by the
Owner Trustee or any authenticating agent.  At the option of a
Certificateholder, Trust Certificates may be exchanged for other Trust
Certificates of a like aggregate Certificate Percentage Interest upon surrender
of the Trust Certificates to be exchanged at the office or agency maintained
pursuant to Section 3.08.
 
Every Trust Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in the form
attached hereto duly executed by the related Certificateholder or such
Certificateholder’s attorney duly authorized in writing.  Each Trust Certificate
surrendered for registration of transfer or exchange shall be cancelled and
subsequently disposed of by the Owner Trustee in accordance with its customary
practice.
 
No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Trust
Certificates.
 
The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make, and the Certificate Registrar shall not register transfers or
exchanges of, Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.
 
The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the transfer of the Trust
Certificates.
 
Section 3.05.  Mutilated, Destroyed, Lost or Stolen Trust Certificates.  If
(a) any mutilated Trust Certificate shall be surrendered to the Certificate
Registrar, or if the Certificate Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Trust Certificate and
(b) there shall be delivered to the Certificate Registrar and the Owner Trustee
such security or indemnity as may be required by them to save each of them
harmless, then in the absence of notice that such Trust Certificate has been
acquired by a bona fide purchaser, the Owner Trustee on behalf of the Trust
shall execute and the Owner Trustee or Citibank, N.A., as the Trust’s
authenticating agent, shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Trust Certificate, a new Trust
Certificate of like tenor and denomination.  In connection with the issuance of
any new Trust Certificate under this Section, the Owner Trustee or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection
 

 
9

--------------------------------------------------------------------------------

 

therewith.  Any duplicate Trust Certificate issued pursuant to this Section
shall constitute conclusive evidence of ownership in the Trust, as if originally
issued, whether or not the lost, stolen or destroyed Trust Certificate shall be
found at any time.
 
Section 3.06.  Persons Deemed Owners.  Prior to due presentation of a Trust
Certificate for registration of transfer, the Owner Trustee, the Certificate
Registrar, any Paying Agent and any of their respective agents may treat the
Person in whose name any Trust Certificate is registered in the Certificate
Register as the owner of such Trust Certificate for the purpose of receiving
distributions pursuant to Section 5.02 and for all other purposes whatsoever,
and none of the Owner Trustee, the Certificate Registrar, any Paying Agent or
any of their respective agents shall be affected by any notice to the contrary.
 
Section 3.07.  Access to List of Certificateholders’ Names and Addresses.  The
Certificate Registrar shall furnish or cause to be furnished to the Servicer,
the Paying Agent and the Depositor, within 15 days after receipt by the
Certificate Registrar of a written request therefor from the Servicer, the
Paying Agent or the Depositor, a list, in such form as the requesting party may
reasonably request, of the names and addresses of the Certificateholders as of
the most recent Record Date.  The Certificate Registrar shall also furnish to
Owner Trustee and the Paying Agent a copy of such list after there is a change
therein.  If (i) three or more Certificateholders or (ii) one or more Holders of
Trust Certificates evidencing not less than 51% of the Certificate Percentage
Interests apply in writing to the Owner Trustee, and such application states
that the applicants desire to communicate with other Certificateholders with
respect to their rights under this Agreement or under the Trust Certificates and
such application is accompanied by a copy of the communication that such
applicants propose to transmit, then the Owner Trustee shall, within five
Business Days after the receipt of such application, afford such applicants
access during normal business hours to the current list of
Certificateholders.  Each Certificateholder, by receiving and holding a Trust
Certificate, shall be deemed to have agreed not to hold any of the Depositor,
the Certificate Registrar or the Owner Trustee accountable by reason of the
disclosure of its name and address, regardless of the source from which such
information was derived.  The Certificate Registrar shall upon the request of
the Owner Trustee provide such list, or access to such list, of
Certificateholders as contemplated by this Section.
 
Section 3.08.  Maintenance of Office or Agency.  The Certificate Registrar shall
designate in the Borough of Manhattan, the City of New York, an office or
offices or agency or agencies where Trust Certificates may be surrendered for
registration of transfer or exchange of the Trust Certificates and the Basic
Documents may be served.  The Depositor initially designates Citibank, N.A., 111
Wall Street, 15th Floor Window, New York, New York 10005, Attention: Agency and
Trust Window – BMW Vehicle Owner Trust 2011-A as the office for such
purposes.  The Certificate Registrar shall give prompt written notice to the
Depositor and the Certificateholders of any change in the location of the
Certificate Register or any such office or agency.  To the extent the Owner
Trustee is not the Certificate Registrar, the Certificate Registrar agrees to
promptly provide the Owner Trustee with any notices or demands received by the
Certificate Registrar.
 
Section 3.09.  Appointment of Paying Agent.  The Paying Agent shall make
distributions to Certificateholders from the Certificate Distribution Account
pursuant to Section
 

 
10

--------------------------------------------------------------------------------

 

5.02 and shall report the amounts of such distributions to the Owner Trustee in
accordance with the Servicer’s Certificate delivered in accordance with Section
4.09 of the Sale and Servicing Agreement.  Any Paying Agent shall have the
revocable power to withdraw funds from the Certificate Distribution Account for
the purpose of making the distributions referred to above.  The Owner Trustee or
the Depositor may revoke such power and remove the Paying Agent if the Owner
Trustee or the Depositor determines in its sole discretion that the Paying Agent
shall have failed to perform its obligations under this Agreement in any
material respect; provided, however, the Owner Trustee or the Depositor shall
have no duty to monitor or oversee the compliance by the Paying Agent of its
obligations under this Agreement or any other Basic Document.  The Paying Agent
initially shall be Citibank, N.A., and any co-paying agent chosen by the
Trust.  Citibank, N.A. shall be permitted to resign as Paying Agent upon 30 days
written notice to the Trust, the Depositor and the Owner Trustee.  In the event
that Citibank, N.A. shall no longer be the Paying Agent, the Depositor shall
appoint a successor to act as Paying Agent (which shall be a bank or trust
company).  The Depositor shall cause such successor Paying Agent or any
additional Paying Agent appointed hereunder to execute and deliver to the Trust
an instrument in which such successor Paying Agent or additional Paying Agent
shall agree with the Trust that, as Paying Agent, such successor Paying Agent or
additional Paying Agent will hold all sums, if any, held by it for payment to
the Certificateholders in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to such Certificateholders.  The
Paying Agent shall return all unclaimed funds to the Depositor and upon removal
of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Depositor.  The provisions of Sections 7.01, 7.03, 7.04 and
8.01 shall apply to the Owner Trustee also in its role as Paying Agent, for so
long as the Owner Trustee shall act as Paying Agent and, to the extent
applicable, to any other paying agent appointed hereunder.  Any reference in
this Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.
 
Section 3.10.  Form of Trust Certificates.  The Trust Certificates, upon
original issuance, will be issued in the form of a typewritten Trust Certificate
or Trust Certificates representing definitive, fully registered Trust
Certificates (the “Definitive Trust Certificates”) and shall be registered in
the name of BMW FS Securities LLC as the initial registered owner thereof.  The
Owner Trustee shall execute and authenticate (or Citibank, N.A. as the Trust’s
authenticating agent shall authenticate) the Definitive Trust Certificates in
accordance with the instructions of the Depositor.  The Depositor hereby orders
the Owner Trustee to execute and authenticate (or Citibank, N.A. as Trust’s
authenticating agent shall authenticate) the Definitive Trust
Certificates.  Neither the Certificate Registrar nor the Owner Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be protected in relying on, such instructions.  Upon the issuance
of the Trust Certificates, the Owner Trustee and each Paying Agent shall
recognize the Holders of the Trust Certificates as Certificateholders.  The
Trust Certificates shall be printed, lithographed or engraved or may be produced
in any other manner as is reasonably acceptable to the Owner Trustee, as
evidenced by its execution thereof.
 
Section 3.11.  Transfer Restrictions.  (a) No Trust Certificate may be resold,
assigned or transferred (including by pledge or hypothecation) unless such
resale, assignment or transfer is (i) pursuant to an effective registration
statement under the Securities Act and any applicable state securities or “Blue
Sky” laws, (ii) pursuant to Rule 144A promulgated under the Securities Act
(“Rule 144A”) or (iii) pursuant to another exemption from the registration
requirements of the Securities Act and subject to the receipt by the Owner
Trustee, the Certificate Registrar and the
 

 
11

--------------------------------------------------------------------------------

 

Depositor of (A) a certification by each of the prospective transferor and
prospective transferee of the facts surrounding such transfer in support of
clause (i), (ii) or (iii) above, which certification shall be substantially in
the form of Exhibit C or Exhibit E hereto, respectively, and (B)  an opinion of
counsel (which will not be at the expense of the Owner Trustee), satisfactory to
the Depositor, the Certificate Registrar and the Owner Trustee, to the effect
that the transfer is in compliance with the Securities Act, and, in each case,
in compliance with any applicable securities or “Blue Sky” laws of any State of
the United States of America.  In addition, each transferee shall provide to the
Owner Trustee and the Certificate Registrar its tax identification number,
address, nominee name (if applicable) and wire transfer instructions.  Prior to
any resale, assignment or transfer of the Trust Certificates described in
clause (ii) above, each prospective purchaser of the Trust Certificates shall
have acknowledged, represented and agreed as follows:
 
 
(1)
It is a “qualified institutional buyer” as defined in Rule 144A (“QIB”) and is
acquiring the Trust Certificates for its own institutional account (and not for
the account of others) or as a fiduciary or agent for others (which others also
are QIBs).

 
 
(2)
It acknowledges that the Trust Certificates have not been and will not be
registered under the Securities Act or the securities laws of any jurisdiction.

 
 
(3)
It is familiar with Rule 144A and is aware that the sale is being made in
reliance on Rule 144A and it is not acquiring the Trust Certificates with a view
to, or for resale in connection with, a distribution that would constitute a
public offering within the meaning of the Securities Act or a violation of the
Securities Act, and that, if in the future it decides to resell, assign, pledge
or otherwise transfer any Trust Certificates, such Trust Certificates may be
resold, assigned, pledged or transferred only (i) to the Depositor or any
Affiliate thereof, (ii) so long as such Trust Certificate is eligible for resale
pursuant to Rule 144A, to a person whom it reasonably believes after due inquiry
is a QIB acting for its own account (and not for the account of others) or as a
fiduciary or agent for others (which others also are QIBs) to whom notice is
given that the resale, pledge, assignment or transfer is being made in reliance
on Rule 144A, (iii) pursuant to an effective registration statement under the
Securities Act or (iv) in a sale, pledge or other transfer made in a transaction
otherwise exempt from the registration requirements of the Securities Act, in
which case (A) the Owner Trustee shall require that both the prospective
transferor and the prospective transferee certify to the Owner Trustee and the
Depositor in writing the facts surrounding such transfer, which certification
shall be in form and substance satisfactory to the Owner Trustee and the
Depositor and (B) the Owner Trustee shall require a written opinion of counsel
(which shall not be at the expense of the Depositor or the Owner Trustee)
satisfactory to the Depositor and the Owner Trustee to the effect that such
transfer will not violate the Securities Act, in each case in accordance with
any applicable securities or “Blue Sky” laws of any State of the United States
of America.

 
 
(4)
It is aware that it (or any account for which it is purchasing) may be required
to bear the economic risk of an investment in the Trust Certificates for an
indefinite period, and it (or such account) is able to bear such risk for an
indefinite period.

 

 
12

--------------------------------------------------------------------------------

 

 
(5)
It understands that the Trust Certificates will bear legends substantially as
set forth in Section 3.12.

 
 
(6)
If it is acquiring any Trust Certificates for the account of one or more
qualified institutional buyers, it represents that it has sole investment
discretion with respect to each such account and that it has full power to make
the foregoing acknowledgements, representations and agreements on behalf of each
such account.

 
 
(7)
It has neither acquired nor will it transfer any Trust Certificate it purchases
(or any interest therein) or cause any such Trust Certificate (or any interest
therein) to be marketed on or through an “established securities market” within
the meaning of Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter-market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

 
 
(8)
It is acquiring the Certificate for its own accounts and either (A) is not, and
will not become, a partnership, Subchapter S corporation or grantor trust for
U.S. federal income tax purposes or (B) is such an entity, but none of the
direct or indirect beneficial owners of any of the interests in such transferee
have allowed or caused, or will allow or cause, 50% or more (or such other
percentage as the Depositor may establish prior to the time of such proposed
transfer) of the value of such interests to be attributable to such transferee’s
ownership of Trust Certificates.

 
 
(9)
It understands that no subsequent transfer of the Trust Certificates is
permitted unless (A) such transfer is of a Trust Certificate with a Certificate
Percentage Interest of at least 5%, (B) it causes its proposed transferee to
provide to the Trust and the Depositor a letter substantially in the form of
Exhibit C attached hereto, or such other written statement as the Depositor
shall prescribe and (C) the Trust consents in writing to the proposed transfer,
which consent shall be granted unless the Depositor determines that such
transfer would create a risk that the Trust would be classified for federal or
any applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation; provided, however, that any attempted
transfer that would either cause the number of registered holders of Trust
Certificates in the aggregate to exceed 100 shall be a void transfer.

 
 
(10)
It understands that the Opinion of Counsel to the Trust that the Trust is not a
publicly traded partnership taxable as a corporation is dependent in part on the
accuracy of the representations in paragraphs (7), (8) and (9) above.

 
 
(11)
It is a “United States person” within the meaning of Section 7701(a)(30) of the
Code.

 

 
13

--------------------------------------------------------------------------------

 

 
(12)
It acknowledges that the Owner Trustee, the Depositor, and their Affiliates, and
others will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements.

 
 
(13)
It understands that no Trust Certificate will be acquired or held by or for the
account of (i) an employee benefit plan (as defined in Section 3(3) of ERISA)
that is subject to the provisions of Title I of ERISA, (ii) a plan described in
Section 4975(e)(1) of the Code or (iii) any entity whose underlying assets
include plan assets by reason of a plan’s investment in the entity.

 
Each Person who acquires any Trust Certificate or interest therein will certify
that the foregoing conditions are satisfied.
 
Each transferee of the Trust Certificates shall be required to execute or to
have executed a representation letter substantially in the form of Exhibit C, or
may deliver such other representations (or an opinion of counsel) as may be
approved by the Owner Trustee, the Certificate Registrar and the Depositor, to
the effect that such transfer may be made pursuant to an exemption from
registration under the Securities Act and any applicable state securities or
“Blue Sky” laws.
 
In addition, such prospective purchaser shall be responsible for providing
additional information or certification, as shall be reasonably requested by the
Owner Trustee, the Certificate Registrar or the Depositor, to support the truth
and accuracy of the foregoing acknowledgments, representations and agreements,
it being understood that such additional information is not intended to create
additional restrictions on the transfer of the Trust Certificates.  None of the
Depositor, the Trust, the Certificate Registrar or the Owner Trustee shall be
obligated to register the Trust Certificates under the Securities Act or any
state securities or “Blue Sky” laws.
 
In determining compliance with the transfer restrictions contained in this
Section, the Owner Trustee and the Certificate Registrar may rely upon a written
opinion of counsel (which may include in-house counsel of the transferor), the
cost of obtaining which shall be an expense of the Holder of the Certificate to
be transferred.
 
(b)           The Trust Certificates may not be acquired by or for the account
of (i) an “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
subject to the provisions of Title I of ERISA, (ii) a “plan” described in
Section 4975(e)(1) of the Code or (iii) any entity whose underlying assets
include plan assets by reason of a plan’s investment in the entity (each, a
“Benefit Plan”).  By accepting and holding a Trust Certificate, the Holder
thereof shall be deemed to have represented and warranted that it is not a
Benefit Plan.
 
Section 3.12.  Legending of Trust Certificates.  Each Trust Certificate shall
bear a legend in substantially the following form, unless the Depositor
determines otherwise in accordance with applicable law:
 
THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER
 

 
14

--------------------------------------------------------------------------------

 

APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.  IT AGREES, ON ITS OWN BEHALF AND ON
BEHALF OF ANY ACCOUNTS FOR WHICH IT IS ACTING AS AGENT, THAT SUCH TRUST
CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR TRANSFERRED ONLY TO A UNITED
STATES PERSON WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE (A) SO LONG
AS THE TRUST CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO SUCH PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES AFTER DUE
INQUIRY IS A QIB ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS)
OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QIBS) TO WHOM
NOTICE IS GIVEN THAT THE RESALE, ASSIGNMENT, PLEDGE OR TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR (C) SUCH RESALE, ASSIGNMENT, PLEDGE OR OTHER TRANSFER IS
MADE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OTHER SECURITIES OR “BLUE SKY” LAWS, IN SUCH CASE THE
CERTIFICATE REGISTRAR SHALL REQUIRE (I) THAT THE PROSPECTIVE TRANSFEROR AND
PROSPECTIVE TRANSFEREE EACH CERTIFY TO THE OWNER TRUSTEE, THE CERTIFICATE
REGISTRAR AND THE DEPOSITOR IN WRITING THE FACTS SURROUNDING SUCH TRANSFER,
WHICH CERTIFICATION SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER
TRUSTEE AND THE CERTIFICATE REGISTRAR AND (II) IF REQUESTED BY THE OWNER TRUSTEE
OR THE CERTIFICATE REGISTRAR, A WRITTEN OPINION OF COUNSEL (WHICH SHALL NOT BE
AT THE EXPENSE OF THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR OR THE DEPOSITOR)
SATISFACTORY TO THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR AND THE DEPOSITOR,
TO THE EFFECT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR JURISDICTION.  ANY ATTEMPTED TRANSFER IN CONTRAVENTION OF THE
IMMEDIATELY PRECEDING RESTRICTIONS WILL BE VOID AB INITIO AND THE PURPORTED
TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER OF THIS TRUST CERTIFICATE
FOR ALL PURPOSES.
 
NO TRUST CERTIFICATE OR INTEREST THEREIN MAY BE ACQUIRED BY OR FOR THE ACCOUNT
OF (I) AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA) THAT IS
SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (II) A “PLAN” DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE OR (III) ANY ENTITY WHOSE UNDERLYING ASSETS
INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY (EACH, A
“BENEFIT PLAN”).  BY ACCEPTING AND HOLDING THIS TRUST CERTIFICATE, THE HOLDER
HEREOF SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS NOT A
BENEFIT PLAN.
 
ARTICLE IV
 
ACTIONS BY OWNER TRUSTEE
 
Section 4.01.  Prior Notice with Respect to Certain Matters.  With respect to
the following matters, the Owner Trustee shall not take action unless at least
30 days before the
 

 
15

--------------------------------------------------------------------------------

 

taking of such action, the Owner Trustee shall have notified each
Certificateholder of record as of the proposed action and each Certificateholder
shall not have notified the Owner Trustee in writing prior to the 30th day after
such notice is given that such Certificateholder has withheld consent or
provided alternative direction:
 
(a)           the initiation of any claim or lawsuit by the Trust (except claims
or lawsuits brought in connection with the collection of the Receivables) and
the compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to the aforementioned claims or lawsuits for collection of
the Receivables);
 
(b)           the election by the Trust to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);
 
(c)           the amendment of the Indenture by a supplemental indenture or any
other change to this Agreement or any Basic Document in circumstances where the
consent of any Noteholder is required;
 
(d)           the amendment of the Indenture by a supplemental indenture or any
other change to this Agreement or any Basic Document in circumstances where the
consent of any Noteholder is not required and such amendment would materially
adversely affect the interests of the Certificateholders;
 
(e)           the amendment, change or modification of the Administration
Agreement, except to cure any ambiguity or to amend or supplement any provision
in a manner or add any provision that would not materially adversely affect the
interests of the Certificateholders;
 
(f)           the appointment pursuant to the Indenture of a successor Note
Registrar, Paying Agent or Indenture Trustee or pursuant to this Agreement of a
successor Certificate Registrar, or the consent to the assignment by the Note
Registrar, Paying Agent or Indenture Trustee or Certificate Registrar of its
obligations under the Indenture or this Agreement, as applicable;
 
(g)           the consent to the calling or waiver of any default under any
Basic Document;
 
(h)           the consent to the assignment by the Indenture Trustee or Servicer
of their respective obligations under any Basic Document, unless permitted in
the Basic Documents;
 
(i)           except as provided in Article IX, dissolve, terminate or liquidate
the Trust in whole or in part;
 
(j)           merge or consolidate the Trust with or into any other entity, or
convey or transfer all or substantially all of the Trust’s assets to any other
entity;
 
(k)           cause the Trust to incur, assume or guaranty any indebtedness
other than as set forth in this Agreement or the Basic Documents;
 
(l)           do any act that conflicts with any other Basic Document;
 

 
16

--------------------------------------------------------------------------------

 

(m)           do any act that would make it impossible to carry on the ordinary
business of the Trust as described in Section 2.03;
 
(n)           confess a judgment against the Trust;
 
(o)           possess Trust assets, or assign the Trust’s right to property, for
other than a Trust purpose;
 
(p)           cause the Trust to lend any funds to any entity, unless permitted
in the Basic Documents; or
 
(q)           change the Trust’s purpose and powers from those set forth in this
Trust Agreement.
 
In addition, the Trust shall not commingle its assets with those of any other
entity.  The Trust shall maintain its financial and accounting books and records
separate from those of any other entity.  Except as expressly set forth herein,
the Trust shall not pay the indebtedness, operating expenses and liabilities of
any other entity.  The Trust shall maintain appropriate minutes or other records
of all appropriate actions and shall maintain its office separate from the
offices of the Depositor and the Servicer.
 
To the fullest extent permitted by applicable law, the Owner Trustee shall not
have any power to, and shall not, except upon the written direction of the
Certificateholder, (i) remove or replace the Indenture Trustee, (ii) institute
proceedings to have the Trust declared or adjudicated bankrupt or insolvent,
(iii) consent to the institution of bankruptcy or insolvency proceedings against
the Trust, (iv) file a petition or consent to a petition seeking reorganization
or relief on behalf of the Trust under any applicable federal or state law
relating to bankruptcy, (v) consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or any similar official) of the
Trust or a substantial portion of the property of the Trust, (vi) make any
assignment for the benefit of the Trust’s creditors, (vii) cause the Trust to
admit in writing its inability to pay its debts generally as they become due or
(viii) take any action, or cause the Trust to take any action, in furtherance of
any of the foregoing (any of the above, a “Bankruptcy Action”).  To the fullest
extent permitted by applicable law, so long as the Indenture remains in effect,
no Certificateholder shall have the power to take, and shall not take, any
Bankruptcy Action with respect to the Trust or direct the Owner Trustee to take
any Bankruptcy Action with respect to the Trust.
 
Section 4.02.  Action by Certificateholders with Respect to Certain
Matters.  The Owner Trustee shall not have the power, except upon the written
direction of the Certificateholders, to (a) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof, (b) appoint a successor
Administrator pursuant to Section 8 of the Administration Agreement, (c) remove
the Servicer under the Sale and Servicing Agreement pursuant to Section 8.02
thereof, (d) amend the Sale and Servicing Agreement pursuant to Section 10.01(b)
thereof, or (e) except as expressly provided in the Basic Documents, sell the
Receivables after the termination of the Indenture.  The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by each Certificateholder.
 

 
17

--------------------------------------------------------------------------------

 

Section 4.03.  Action by Certificateholders with Respect to Bankruptcy.  To the
fullest extent permitted by law, the Owner Trustee shall not have the power to
commence a voluntary proceeding in bankruptcy relating to the Trust without the
unanimous prior approval of all Certificateholders and the delivery to the Owner
Trustee by each such Certificateholder of a certification certifying that such
Certificateholder reasonably believes that the Trust is insolvent.
 
Section 4.04.  Restrictions on Certificateholders’ Power.  The
Certificateholders shall not direct the Owner Trustee to take or to refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Trust or the Owner Trustee under this Agreement or any of the Basic
Documents or would be contrary to Section 2.03; nor shall the Owner Trustee be
obligated to follow any such direction, if given.
 
Section 4.05.  Majority Control.  Except as expressly provided herein, any
action that may be taken by the Certificateholders under this Agreement may be
taken by the Holders of Trust Certificates evidencing not less than a majority
of the aggregate Certificate Percentage Interest.  Except as expressly provided
herein, any written notice of the Certificateholders delivered pursuant to this
Agreement shall be effective if signed by Holders of Trust Certificates
evidencing not less than a majority of the aggregate Certificate Percentage
Interest at the time of the delivery of such notice.
 
ARTICLE V
 
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
 
Section 5.01.  Establishment of Trust Account.  The Paying Agent shall establish
and maintain in the name of the Trust an Eligible Deposit Account (the
“Certificate Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the
Certificateholders.  The title of the Certificate Distribution Account shall be
“BMW Vehicle Owner Trust 2011-A: Certificate Distribution Account for the
benefit of the Certificateholders”.  The Trust shall possess all right, title
and interest in all funds on deposit from time to time in the Certificate
Distribution Account and in all proceeds thereof.  Except as otherwise expressly
provided herein, the Certificate Distribution Account shall be under the sole
dominion and control of the Paying Agent for the benefit of the
Certificateholders.  If, at any time, the Certificate Distribution Account
ceases to be an Eligible Deposit Account, the Paying Agent shall within 10
Business Days (or such longer period, not to exceed 30 calendar days, as to
which each Rating Agency may consent) establish a new Certificate Distribution
Account, as applicable, as an Eligible Deposit Account and shall transfer any
cash or any investments to such new Certificate Distribution Account.
 
Section 5.02.  Application of Trust Funds.
 
(a)           On each Payment Date, the Paying Agent shall distribute to
Certificateholders all amounts deposited in the Certificate Distribution Account
pursuant to Section 5.06 of the Sale and Servicing Agreement with respect to
such Payment Date pro rata, based upon each Certificateholder’s Certificate
Percentage Interest.
 

 
18

--------------------------------------------------------------------------------

 

(b)           On each Payment Date, the Paying Agent shall send to each
Certificateholder the statement or statements provided by the Servicer pursuant
to Section 5.08 of the Sale and Servicing Agreement with respect to such Payment
Date.
 
Section 5.03.  Method of Payment.  Subject to Section 9.01(c), distributions
required to be made to Certificateholders on any Payment Date shall be made to
each Certificateholder of record on the preceding Record Date either by wire
transfer, in immediately available funds, to the account of such
Certificateholder at a bank or other entity having appropriate facilities
therefor, if (a) such Certificateholder shall have provided to the Certificate
Registrar and the Paying Agent appropriate written instructions at least five
Business Days prior to such Payment Date and (b) such Certificateholder is the
Depositor, or an Affiliate thereof, or, if not, by check mailed to such
Certificateholder at the address of such Certificateholder appearing in the
Certificate Register. Notwithstanding the foregoing, the final payment on the
Certificates shall be made only upon presentation and surrender of such
Certificates at the office or agency specified in the notice of final payment to
the Certificateholders. The Owner Trustee or a Paying Agent shall, upon receipt
of 45 days’ notice from the Issuer or the Administrator, provide such notice to
the Certificateholder of record not more than 30 days and not less than 15 days
prior to the date on which such final payment is expected to occur.
 
Section 5.04.  Accounting and Reports to Certificateholders, the Internal
Revenue Service and Others.  At such time as there is more than one
Certificateholder (for tax purposes) the Administrator shall (a) unless
otherwise required under the Code, maintain (or cause to be maintained) the
books of the Trust on a calendar year basis and the accrual method of
accounting, (b) deliver (or cause to be delivered) to each Certificateholder, as
may be required by the Code and applicable Treasury Regulations, such
information as may be required (including Schedule K-1s to IRS Form 1065 if the
Trust is treated as a partnership for tax purposes) to enable each
Certificateholder to prepare its federal and state income tax returns, (c) file
(or cause to be filed) such tax returns relating to the Trust (including a
partnership information return, IRS Form 1065), and make such elections as from
time to time may be required or appropriate under any applicable state or
federal statute or any rule or regulation thereunder so as to maintain the
Trust’s characterization either as a disregarded entity or as a partnership for
federal income tax purposes (as appropriate) and (d) cause such tax returns to
be signed in the manner required by law.  The parties to this Agreement agree
and acknowledge that the Administrator shall perform the duties and obligations
of the Owner Trustee under this Section in accordance with the Administration
Agreement and the Owner Trustee has no duty or obligation to monitor or
supervise the obligations of the Administrator.
 
Section 5.05.  Signature on Returns; Tax Matters Partner.
 
(a)           The Owner Trustee shall sign on behalf of the Trust the tax
returns of the Trust, if any, unless applicable law requires a Certificateholder
to sign such documents.
 
(b)           So long as it holds a Certificate, BMW Financial Services NA, LLC
shall be designated the “tax matters partner” of the Trust pursuant to Section
6231(a)(7)(A) of the Code and applicable Treasury Regulations if the Trust is
treated as a partnership for tax purposes.
 

 
19

--------------------------------------------------------------------------------

 

ARTICLE VI
 
AUTHORITY AND DUTIES OF OWNER TRUSTEE
 
Section 6.01.  General Authority.  The Owner Trustee is authorized and directed
to execute and deliver the Basic Documents to which the Trust is to be a party
and each certificate or other document attached as an exhibit to or contemplated
by the Basic Documents to which the Trust is to be a party, in each case, in
such form as the Depositor shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof.  In addition to the foregoing, the Owner Trustee is
authorized, but shall not be obligated, to take all actions required of the
Trust pursuant to the Basic Documents.  Subject to the requirements for
Certificateholder consent contained in this Agreement, the Owner Trustee is
further authorized from time to time to take such action as the Administrator
recommends with respect to the Basic Documents.
 
Section 6.02.  General Duties.  It shall be the duty of the Owner Trustee:
 
(a)           to discharge (or cause to be discharged) all of its
responsibilities pursuant to the terms of this Agreement and to administer the
Trust in the interest of the Certificateholders, subject to the Basic Documents
and in accordance with the provisions of this Agreement; provided, however, that
notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Owner Trustee or the Trust hereunder or under any
Basic Document, and the Owner Trustee shall not be held liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement; and
 
(b)           to cooperate with the Administrator in carrying out the
Administrator’s obligation to qualify and preserve the Trust’s qualification to
do business in each jurisdiction, if any, in which such qualification is or
shall be necessary to protect the validity and enforceability of the Indenture,
the Notes, the Receivables and any other instrument and agreement included in
the Trust Estate; provided that the Owner Trustee may rely on advice of counsel
with respect to such obligation.
 
Section 6.03.  Action upon Instruction.
 
(a)           Subject to Article IV and in accordance with the terms of the
Basic Documents, the Servicer may by written instruction direct the Owner
Trustee in the management of the Trust.  Such direction may be exercised at any
time by written instruction of the Servicer pursuant to Article IV.
 
(b)           The Owner Trustee shall not be required to take any action
hereunder if the Owner Trustee shall have reasonably determined, or shall have
been advised by counsel, that such action is likely to result in liability on
the part of the Owner Trustee or is contrary to the terms hereof or of any Basic
Document or is otherwise contrary to law.
 
(c)           Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate
 

 
20

--------------------------------------------------------------------------------

 

under the circumstances) to the Certificateholders of record as of the preceding
Record Date requesting instruction as to the course of action to be adopted, and
to the extent the Owner Trustee acts in good faith in accordance with any
written instruction of such Certificateholders received, the Owner Trustee shall
not be liable on account of such action to any Person.  If the Owner Trustee
shall not have received appropriate instruction within 10 days of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking such action not inconsistent with this
Agreement or the Basic Documents, as it shall deem to be in the best interests
of the Certificateholders, and shall have no liability to any Person for such
action or inaction.
 
(d)           In the event that the Owner Trustee is unsure as to the
application of any provision of this Agreement or any Basic Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee may give notice (in
such form as shall be appropriate under the circumstances) to the
Certificateholders of record as of the preceding Record Date requesting
instruction and, to the extent that the Owner Trustee acts or refrains from
acting in good faith in accordance with any such instruction received, the Owner
Trustee shall not be liable, on account of such action or inaction, to any
Person.  If the Owner Trustee shall not have received appropriate instruction
within 10 days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action not inconsistent with this Agreement or the Basic Documents,
as it shall deem to be in the best interests of the Certificateholders, and
shall have no liability to any Person for such action or inaction.
 
Section 6.04.  No Duties Except as Specified in this Agreement or in
Instructions.  The Owner Trustee shall not have any duty or obligation to
manage, make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee is a party, except as expressly provided by the terms
of this Agreement or in any document or written instruction received by the
Owner Trustee pursuant to Section 6.03; and no implied duties or obligations
shall be read into this Agreement or any Basic Document against the Owner
Trustee.  The Owner Trustee shall have no responsibility for filing any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or Lien
granted to it hereunder or to prepare or file any Securities and Exchange
Commission filing for the Trust or to record this Agreement or any Basic
Document.  The Owner Trustee nevertheless agrees that it will, at its own cost
and expense, promptly take all action as may be necessary to discharge any Liens
on any part of the Trust Estate that result from actions by, or claims against,
the Owner Trustee in its individual capacity that are not related to the
ownership or the administration of the Trust Estate.
 
Section 6.05.  No Action Except Under Specified Documents or Instructions.  The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred
 

 
21

--------------------------------------------------------------------------------

 

upon the Owner Trustee pursuant to this Agreement, (ii) in accordance with the
Basic Documents and (iii) in accordance with any document or instruction
delivered to the Owner Trustee pursuant to Section 6.03.
 
Section 6.06.  Restrictions.  The Owner Trustee shall not take any action that,
to its actual knowledge, (a) is inconsistent with the purposes of the Trust set
forth in Section 2.03 or (b) would result in the Trust’s becoming taxable as a
corporation for federal income tax purposes.  The Certificateholders, the
Servicer and the Administrator shall not direct the Owner Trustee to take action
that would violate the provisions of this Section.
 
Section 6.07.  Owner Trustee to Provide Information.  The Owner Trustee shall
provide prompt notice to BMW Financial Services NA, LLC and BMW FS Securities
LLC (each, a “BMW Party,” and together, the “BMW Parties”) of all demands
communicated to the Owner Trustee for the repurchase or replacement of any
Receivable and Financed Vehicle for breach of the representations and warranties
concerning such Receivable or Financed Vehicle (each, a “Demand”).  Subject to
Section 6.03 of this Trust Agreement, the Owner Trustee shall have no obligation
to take any other action with respect to a Demand, other than as set forth in
the immediately preceding sentence.  However, the Owner Trustee shall, upon
written request of either BMW Party, provide notification to the BMW Parties
with respect to any actions taken by the Owner Trustee, if any, with respect to
any such demand communicated to the Owner Trustee in respect of any Receivable
or Financed Vehicle, such notifications to be provided by the Owner Trustee as
soon as practicable and in any event within five Business Days of such request
or such other time frame as may be mutually agreed to by the Owner Trustee and
the applicable BMW Party.  Such notices shall be provided to the BMW Parties at
(i) BMW Financial Services NA, LLC at 300 Chestnut Ridge Road, Woodcliff Lake,
NJ 07677, (telecopier no. (201) 307-9286), Attention: General Counsel, or at
such other address or by such other means of communication as may be specified
by BMW Financial Services NA, LLC to the Owner Trustee from time to time, and
(ii) BMW FS Securities LLC at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677,
Attention: General Counsel, or at such other address or by such other means of
communication as may be specified by BMW FS Securities LLC to the Owner Trustee
from time to time.  The Owner Trustee and the Issuer acknowledge and agree that
the purpose of this Section 6.07 is to facilitate compliance by the BMW Parties
with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c) of
Regulation AB (the “Repurchase Rules and Regulations”).  In no event shall the
Owner Trustee have any responsibility or liability in connection with any filing
required to be made by a securitizer under the Exchange Act or Regulation AB or
with any BMW Parties’ compliance with the Repurchase Rules and Regulations.
 
ARTICLE VII
 
CONCERNING THE OWNER TRUSTEE
 
Section 7.01.  Acceptance of Trusts and Duties.  The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts, but only upon the terms of this Agreement.  The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Basic Documents and this Agreement.  The
Owner Trustee shall not be answerable or accountable hereunder or under any
Basic Document under any circumstances, except (i) for its own willful
 

 
22

--------------------------------------------------------------------------------

 

misconduct, bad faith or gross negligence or (ii) in the case of the inaccuracy
of any representation or warranty contained in Section 7.03 expressly made by
the Owner Trustee.  In particular, but not by way of limitation (and subject to
the exceptions set forth in the preceding sentence):
 
(a)           the Owner Trustee shall not be liable for any error of judgment
made by a Trust Officer of the Owner Trustee;
 
(b)           the Owner Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in accordance with the instructions of the
Servicer, the Administrator or any Certificateholder;
 
(c)           no provision of this Agreement or any Basic Document shall require
the Owner Trustee to expend or risk funds or otherwise incur any financial
liability in the performance of any of its rights or powers hereunder or under
any Basic Document if the Owner Trustee shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured or provided to it;
 
(d)           under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes;
 
(e)           the Owner Trustee shall not be responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
the Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate, or for or in respect of the validity or
sufficiency of the Basic Documents, other than the certificate of authentication
on the Trust Certificates, and the Owner Trustee shall in no event assume or
incur any liability, duty or obligation to any Noteholder or to any
Certificateholder, other than as expressly provided for herein or expressly
agreed to in the other Basic Documents;
 
(f)           the Owner Trustee shall not be responsible for monitoring the
performance of, and shall not be liable for the default or misconduct of the
Administrator, the Depositor, the Servicer, the Indenture Trustee or any other
Person under any of the Basic Documents or otherwise, and the Owner Trustee
shall have no obligation or liability to perform the obligations of the Trust
under this Agreement or the Basic Documents that are required to be performed by
the Administrator under the Administration Agreement, the Indenture Trustee
under the Indenture or the Depositor or the Servicer under the Sale and
Servicing Agreement; and
 
(g)           the Owner Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement, to make any investigation
of matters arising under this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Basic Document, at the request, order or direction of the
Certificateholders, unless such Certificateholders have offered to the Owner
Trustee security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby.  The
right of the Owner Trustee to perform any discretionary act enumerated in this
Agreement or in any Basic Document shall not be
 

 
23

--------------------------------------------------------------------------------

 

construed as a duty, and the Owner Trustee shall not be answerable for other
than its gross negligence, bad faith or willful misconduct in the performance of
any such act.
 
Section 7.02.  Furnishing of Documents.  The Owner Trustee shall furnish to the
Certificateholders, promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Basic Documents.
 
Section 7.03.  Representations and Warranties.  The Owner Trustee hereby
represents and warrants to the Depositor, for the benefit of the
Certificateholders, that:
 
(a)           It is a national banking association duly organized and validly
existing in good standing under the laws of the United States of America.  It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement.
 
(b)           It has taken all corporate action necessary to authorize the
execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement on its behalf.
 
(c)           Neither the execution or the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby, nor compliance
by it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound.
 
(d)           It (i) is a corporation satisfying the provisions of Section
3807(a) of the Statutory Trust Statute; (ii) is able and authorized to exercise
corporate trust powers; (iii) has (or has a parent which has) a long-term debt
rating of at least investment grade by each Rating Agency or such other ratings
for which the Rating Agency Condition is satisfied; (iv) has (or has a parent
which has) combined capital and surplus of at least $50,000,000; and (v) is
subject to supervision or examination by federal or state authorities.
 
Section 7.04.  Reliance; Advice of Counsel.
 
(a)           The Owner Trustee shall incur no liability to anyone in acting
upon any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond, or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties.  The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect.  As to any fact or matter the method of determination of
which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter, and such certificate shall constitute full
protection to the Owner Trustee for any action taken or omitted to be taken by
it in good faith in reliance thereon.
 

 
24

--------------------------------------------------------------------------------

 

(b)           In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care, and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by
it.  The Owner Trustee shall not be liable for anything done, suffered or
omitted reasonably and in good faith by it in accordance with the opinion or
advice of any such counsel, accountants or other such Persons.
 
Section 7.05.  Not Acting in Individual Capacity.  Except as provided in this
Article VII, in accepting the trusts hereby created, Wilmington Trust, National
Association acts solely as Owner Trustee hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee by reason
of the transactions contemplated by this Agreement or any Basic Document shall
look only to the Trust Estate for payment or satisfaction thereof.
 
Section 7.06.  Owner Trustee Not Liable for Trust Certificates or for
Receivables.  The recitals contained herein and in the Trust Certificates (other
than the signature and countersignature of the Owner Trustee on the Trust
Certificates) shall be taken as the statements of the Depositor, and the Owner
Trustee assumes no responsibility for the correctness thereof.  Except as set
forth in Section 7.03, the Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, of any Basic Document or of the Trust
Certificates (other than the signature and countersignature of the Owner Trustee
on the Trust Certificates) or the Notes, or of any Receivable or related
documents.  The Owner Trustee shall at no time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Receivable or the perfection and priority of any security interest created
by any Receivable in any Financed Vehicle or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Estate or its ability to generate the payments to be distributed to the
Certificateholders under this Agreement or the Noteholders under the Indenture,
including, without limitation: the existence, condition and ownership of any
Financed Vehicle; the existence and enforceability of any insurance thereon; the
existence and contents of any Receivable on any computer or other record
thereof; the validity of the assignment of any Receivable to the Trust or of any
intervening assignment; the completeness of any Receivable; the performance or
enforcement of any Receivable; the compliance by the Depositor or the Servicer
with any warranty or representation made under any Basic Document or in any
related document or the accuracy of any such warranty or representation, or any
action of the Administrator, the Indenture Trustee or the Servicer or any
subservicer taken in the name of the Owner Trustee.
 
Section 7.07.  Owner Trustee May Own Trust Certificates and Notes.  The Owner
Trustee in its individual or any other capacity may become the owner or pledgee
of Trust Certificates or Notes and may deal with the Depositor, the
Administrator, the Indenture Trustee and the Servicer in banking transactions
with the same rights as it would have if it were not Owner Trustee.
 
Section 7.08.  Doing Business in Other Jurisdictions.  Notwithstanding anything
contained herein to the contrary, neither Wilmington Trust, National Association
nor the Owner
 

 
25

--------------------------------------------------------------------------------

 

Trustee shall be required to take any action in any jurisdiction other than in
the State of Delaware if the taking of such action will (i) require the consent
or approval or authorization or order of, or the giving of notice to, or the
registration with, or the taking of any other action in required by, any state
or other governmental authority or agency of any jurisdiction other than the
State of Delaware; (ii) result in any fee, tax or other governmental charge
under the laws of any jurisdiction or any political subdivisions thereof in
existence on the date hereof other than the State of Delaware becoming payable
by Wilmington Trust, National Association or the Owner Trustee; or (iii) subject
Wilmington Trust, National Association or the Owner Trustee to personal
jurisdiction in any jurisdiction other than the State of Delaware for causes of
action arising from acts unrelated to the consummation of the transactions by
Wilmington Trust, National Association or the Owner Trustee, as the case may be,
contemplated hereby.  The Owner Trustee shall be entitled to obtain advice of
counsel (which advice shall be an expense of the Administrator under Section
8.01 of this Agreement) to determine whether any action required to be taken
pursuant to the Agreement results in the consequences described in clauses (i),
(ii) and (iii) of the preceding sentence.  In the event that said counsel
advises the Owner Trustee that such action will result in such consequences, the
Owner Trustee will appoint an additional trustee pursuant to Section 10.05
hereof to proceed with such action.
 
Section 7.09.  Paying Agent; Authenticating Agent.  The rights and protections
afforded to the Owner Trustee pursuant to Article VII and Sections 8.02, 10.02,
and 10.03 shall also be afforded to the Paying Agent, authenticating agent and
Certificate Registrar.
 
Section 7.10.  Licenses.  The Owner Trustee shall cooperate with and act at the
written direction of the Administrator in assisting the Administrator in
carrying out the Administrator’s obligation to cause the Trust to maintain the
effectiveness of all sales finance company licenses required under the Maryland
Code and all licenses required under the Pennsylvania Motor Vehicle Sales
Finance Act (including executing on behalf of the Trust any license applications
required to be signed by the Trust that are presented to the Owner Trustee by
the Administrator in execution form), in connection with this Agreement and the
other Basic Documents and the transactions contemplated hereby and thereby until
such time as the Trust shall terminate in accordance with the terms hereof.
 
ARTICLE VIII
 
COMPENSATION OF OWNER TRUSTEE
 
Section 8.01.  Owner Trustee’s Fees and Expenses.  BMW Financial Services NA,
LLC shall pay to the Owner Trustee as compensation for its services hereunder
such fees as have been separately agreed upon before the date hereof between BMW
Financial Services NA, LLC and the Owner Trustee, and BMW Financial Services NA,
LLC shall reimburse the Owner Trustee for its other reasonable expenses
hereunder, including the reasonable compensation, expenses and disbursements of
such agents, representatives, experts and counsel as the Owner Trustee may
employ in connection with the exercise and performance of its rights and its
duties hereunder and under the Basic Documents.
 
Section 8.02.  Indemnification.  BMW Financial Services NA, LLC shall be liable
as primary obligor for, and shall indemnify Wilmington Trust, National
Association, both
 

 
26

--------------------------------------------------------------------------------

 

individually and as the Owner Trustee, and its successors, assigns, agents and
servants (collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, taxes, claims, actions and suits, and
any and all reasonable costs, expenses and disbursements (including reasonable
legal fees and expenses) of any kind and nature whatsoever (collectively,
“Expenses”) which may at any time be imposed on, incurred by, or asserted
against the Owner Trustee or any Indemnified Party in any way relating to or
arising out of this Agreement, the Basic Documents, the Trust Estate, the
administration of the Trust Estate or the action or inaction of the Owner
Trustee hereunder, except only that the Administrator shall not be liable for or
required to indemnify an Indemnified Party from and against Expenses arising or
resulting from any of the matters described in the third sentence of Section
7.01.  The indemnities contained in this Section shall survive the resignation
or termination of the Owner Trustee or the termination of this Agreement.  In
any event of any claim, action or proceeding for which indemnity will be sought
pursuant to this Section, the Indemnified Party’s choice of legal counsel shall
be subject to the approval of the Administrator, which approval shall not be
unreasonably withheld.
 
Section 8.03.  Payments to the Owner Trustee.  To the extent not paid by BMW
Financial Services NA, LLC, any amounts required to be paid by BMW Financial
Services NA, LLC pursuant to this Article VIII shall be payable by the Trust
solely in the priority set forth in Section 5.06(b) of the Sale and Servicing
Agreement and shall be deemed not to be a part of the Trust Estate immediately
after such payment.
 
ARTICLE IX
 
TERMINATION OF TRUST AGREEMENT
 
Section 9.01.  Termination of Trust Agreement.
 
(a)           The Trust shall dissolve immediately prior to the final
distribution by the Owner Trustee of all moneys or other property or proceeds of
the Trust Estate in accordance with applicable law, the terms of the Indenture,
the Sale and Servicing Agreement and Article V.  The bankruptcy, liquidation,
dissolution, death or incapacity of any Certificateholder shall not (i) operate
to terminate this Agreement or the Trust, (ii) entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Trust or Trust Estate or (iii) otherwise affect the rights, obligations and
liabilities of the parties hereto.
 
(b)           Neither the Depositor nor any Certificateholder shall be entitled
to revoke or terminate the Trust.
 
(c)           Notice of any dissolution of the Trust, specifying the Payment
Date upon which Certificateholders shall surrender their Trust Certificates to
the Paying Agent for payment of the final distribution and cancellation, shall
be given by the Owner Trustee by letter to the Certificateholders mailed within
five Business Days of receipt of notice of such dissolution from the Servicer
given pursuant to Section 9.01 of the Sale and Servicing Agreement, stating (i)
the Payment Date upon or with respect to which final payment of the Trust
Certificates shall be made upon presentation and surrender of the Trust
Certificates at the office of the Paying Agent
 

 
27

--------------------------------------------------------------------------------

 

therein designated, (ii) the amount of any such final payment and (iii) that the
Record Date otherwise applicable to such Payment Date is not applicable,
payments being made only upon presentation and surrender of the Trust
Certificates at the office of the Paying Agent therein specified.  The Owner
Trustee shall give such notice to the Certificate Registrar (if other than the
Owner Trustee) and the Paying Agent at the time such notice is given to the
Certificateholders.  Upon presentation and surrender of the Trust Certificates,
the Paying Agent shall, subject to any payments required by applicable law,
cause to be distributed to the Certificateholders amounts distributable on such
Payment Date pursuant to Section 5.02.
 
In the event that all of the Certificateholders shall not surrender their Trust
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Owner Trustee shall give a second written
notice to the remaining Certificateholders to surrender their Trust Certificates
for cancellation and receive the final distribution with respect thereto.  If
within one year after the second notice all the Trust Certificates shall not
have been surrendered for cancellation, the Owner Trustee may take appropriate
steps, or may appoint an agent to take appropriate steps, to contact the
remaining Certificateholders concerning surrender of their Trust Certificates,
and the cost thereof shall be paid out of the funds and other assets that shall
remain subject to this Agreement.  Any funds remaining in the Trust after
exhaustion of such remedies shall be distributed by the Owner Trustee to the
Depositor, subject to applicable escheat laws.
 
(d)           Upon the winding up of the Trust and the written instructions of
the Administrator, the Owner Trustee shall wind up the business and affairs of
the Trust as required under Section 3808 of the Statutory Trust Statute and the
Owner Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with the
provisions of Section 3810 of the Statutory Trust Statute and at the expense of
the Depositor.  Thereupon the Trust and this Agreement (other than Article VIII)
shall terminate.
 
ARTICLE X
 
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
 
Section 10.01.  Eligibility Requirements for Owner Trustee.  The Owner Trustee
shall (i) be a corporation satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute; (ii) at all times be able and authorized to exercise
corporate trust powers; (iii) have (or have a parent which has) a long-term debt
rating of at least investment grade by each Rating Agency or such other ratings
for which the Rating Agency Condition is satisfied; (iv) have (or have a parent
which has) combined capital and surplus of at least $50,000,000; and (v) be
subject to supervision or examination by federal or state authorities.  If the
Owner Trustee shall publish reports of condition at least annually pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purpose of this Section, the combined capital and surplus of the
Owner Trustee shall be deemed to be its combined capital and surplus as set
forth in its most recent report of condition so published.  In case at any time
the Owner Trustee shall cease to be eligible in accordance with the provisions
of this Section, the Owner Trustee shall resign immediately in the manner and
with the effect specified in Section 10.02.
 

 
28

--------------------------------------------------------------------------------

 

Section 10.02.  Resignation or Removal of Owner Trustee.  The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Administrator and the Indenture Trustee.  Upon
receiving such notice of resignation, the Administrator shall promptly appoint a
successor Owner Trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee.  If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee.
 
If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign after written request
therefor by the Administrator, or if at any time the Owner Trustee shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Owner Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Owner Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Administrator may remove the Owner Trustee.  If the Administrator shall remove
the Owner Trustee under the authority of the immediately preceding sentence, the
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee,
and shall pay all fees owed to the outgoing Owner Trustee.
 
Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.  The Administrator shall make notice of such resignation
or removal of the Owner Trustee available to each Rating Agency.
 
Section 10.03.  Successor Owner Trustee.  Any successor Owner Trustee appointed
pursuant to Section 10.01 or 10.02 shall execute, acknowledge and deliver to the
Administrator and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Owner Trustee shall become effective, and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee.  The
predecessor Owner Trustee shall, upon payment of its fees and expenses, deliver
to the successor Owner Trustee all documents and statements and monies held by
it under this Agreement; and the Administrator and the predecessor Owner Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.
 
No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.
 

 
29

--------------------------------------------------------------------------------

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Administrator shall mail notice thereof to all Certificateholders,
the Servicer, the Indenture Trustee, the Noteholders and the Rating
Agencies.  If the Administrator shall fail to mail such notice within 10 days
after acceptance of such appointment by the successor Owner Trustee, the
successor Owner Trustee shall cause such notice to be mailed at the expense of
the Administrator.
 
Any successor Owner Trustee appointed pursuant to this Section 10.03 shall
promptly file an amendment to the Certificate of Trust with the Secretary of
State identifying the name and principal place of business of such successor
Owner Trustee in the State of Delaware.
 
Section 10.04.  Merger or Consolidation of Owner Trustee.  Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the statutory trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding;
provided, that such Person shall be eligible pursuant to Section 10.01; and
provided further, that the Owner Trustee shall mail notice of such merger or
consolidation to the Administrator and the Administrator shall make such notice
available to each Rating Agency; and provided further, that such successor Owner
Trustee shall file an amendment to the Certificate of Trust as described in
Section 10.03.
 
Section 10.05.  Appointment of Co-Trustee or Separate Trustee.  Notwithstanding
any other provisions of this Agreement, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Estate
or any Financed Vehicle may at the time be located, the Administrator and the
Owner Trustee acting jointly shall have the power and shall execute and deliver
all instruments to appoint one or more Persons approved by the Administrator and
Owner Trustee to act as co-trustee, jointly with the Owner Trustee, or as
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person, in such capacity, such title to the Trust Estate or
any part thereof and, subject to the other provisions of this Section, such
powers, duties, obligations, rights and trusts as the Administrator and the
Owner Trustee may consider necessary or desirable.  If the Administrator shall
not have joined in such appointment within 15 days after the receipt by it of a
request so to do, the Owner Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor Owner Trustee pursuant
to Section 10.01 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.03.
 
Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:
 
(a)           all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be
 

 
30

--------------------------------------------------------------------------------

 

performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Estate or any portion thereof in
any such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Owner Trustee;
 
(b)           no trustee under this Agreement shall be personally liable by
reason of any act or omission of any other trustee under this Agreement; and
 
(c)           the Administrator and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.
 
Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article.  Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee.  Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Administrator.
 
Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.01.  Supplements and Amendments.  This Agreement may be amended by
the Depositor and the Owner Trustee, with prior written notice made available by
the Administrator to each Rating Agency, without the consent of any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel with respect to such amendment, adversely
affect in any material respect the interests of any Noteholder or
Certificateholder; provided, further, that such amendment shall not be deemed to
adversely affect in any material respect the interest of any Noteholder or
Certificateholder and no Opinion of Counsel shall be required if the Rating
Agency Condition is satisfied.
 

 
31

--------------------------------------------------------------------------------

 

This Agreement may also be amended from time to time by the Depositor and the
Owner Trustee, with prior written notice made available by the Administrator to
each Rating Agency, with the consent of the Holders (as defined in the
Indenture) of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes and the consent of the Holders of Trust Certificates
evidencing not less than a majority of the aggregate Certificate Percentage
Interest, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment shall (a) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made for the benefit
of the Noteholders or the Certificateholders or (b) reduce the aforesaid
percentage of the Outstanding Amount of the Notes and the Certificate Percentage
Interest required to consent to any such amendment, without the consent of the
Holders of all then-outstanding Notes and Trust Certificates.
 
Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to each Certificateholder, the Indenture Trustee and the Administrator, and the
Administrator shall make such notice available to each Rating Agency.
 
It shall not be necessary for the consent of Certificateholders or Noteholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.  The manner of obtaining such consents (and any other
consents of Certificateholders provided for in this Agreement or in any other
Basic Document) and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.
 
Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.
 
Prior to the execution of any amendment to this Agreement or the Certificate of
Trust, the Owner Trustee (and the Paying Agent and Certificate Registrar) shall
be entitled to receive and rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and an
Officer’s Certificate from the Depositor stating that all the conditions
precedent to the execution and delivery of such amendment have been met.  The
Owner Trustee, Paying Agent, Certificate Registrar and authenticating agent may,
but shall not be obligated to, enter into any such amendment that affects their
respective rights, duties or immunities under this Agreement or otherwise.
 
Section 11.02.  No Legal Title to Trust Estate in Certificateholders.  Neither
the Depositor nor the Certificateholders shall have legal title to any part of
the Trust Estate.  The Certificateholders shall be entitled to receive
distributions with respect to their undivided ownership interest therein only in
accordance with Articles V and IX.  No transfer, by operation of law or
otherwise, of any right, title or interest of the Certificateholders to and in
their ownership interest in the Trust Estate shall operate to terminate this
Agreement or the trusts
 

 
32

--------------------------------------------------------------------------------

 

hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Trust Estate.
 
Section 11.03.  Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Depositor, the
Certificateholders, the Administrator and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.
 
Section 11.04.  Notices.
 
(a)           Unless otherwise expressly specified or permitted by the terms
hereof, all notices shall be in writing and shall be deemed given upon receipt
by the intended recipient or three Business Days after mailing if mailed by
certified mail, postage prepaid (except that notice to the Owner Trustee shall
be deemed given only upon actual receipt by the Owner Trustee), if to the Owner
Trustee, addressed to the Corporate Trust Office; if to the Depositor, addressed
to 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677; or, as to each party, at
such other address as shall be designated by such party in a written notice to
each other party.  A copy of any such notice shall also be mailed to the
Servicer, addressed to the attention of Vice President - Finance & Risk, 300
Chestnut Ridge Road, Woodcliff Lake, NJ 07677.
 
(b)           Any notice required or permitted to be given to a
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such Certificateholder as shown in the Certificate Register.  Any
notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not such
Certificateholder receives such notice.
 
Section 11.05.  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 11.06.  Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
Section 11.07.  Successors and Assigns.  All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the Depositor
and its permitted assignees, the Owner Trustee and its successors and each
Certificateholder and its successors and permitted assigns, all as herein
provided.  Any request, notice, direction, consent, waiver or other instrument
or action by a Certificateholder shall bind the successors and assigns of such
Certificateholder.
 
Section 11.08.  Covenants of the Depositor.  The Depositor will not at any time
petition or otherwise invoke or cause the Trust to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Trust under any federal
 

 
33

--------------------------------------------------------------------------------

 

or state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Trust or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Trust.
 
Section 11.09.  No Petition.  To the fullest extent permitted by applicable law,
the Owner Trustee, by entering into this Agreement, each Certificateholder, by
accepting a Trust Certificate, and the Indenture Trustee and each Noteholder, by
accepting the benefits of this Agreement, hereby covenant and agree that they
will not, at any time, petition or otherwise invoke or cause the Trust or the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Trust or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Trust or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Trust
or the Depositor.
 
Section 11.10.  No Recourse.  (a) Each Certificateholder by accepting a Trust
Certificate acknowledges that such Trust Certificate represents a beneficial
interest in the Trust only and does not represent an interest in or an
obligation of the Depositor, the Servicer, the Administrator, the Owner Trustee,
the Indenture Trustee or any Affiliate thereof and no recourse may be had
against such parties or their assets, except as may be expressly set forth or
contemplated in this Agreement, the Trust Certificates or the Basic Documents.
 
(b)           In furtherance of and not in derogation of the foregoing, to the
extent the Depositor enters into other securitization transactions, each
Certificateholder, by accepting a Trust Certificate, acknowledges and agrees
that it shall have no right, title or interest in or to any assets or interests
therein of the Depositor (other than the Trust Estate and Reserve Account
relating to this transaction) conveyed or purported to be conveyed by the
Depositor to another securitization trust or other Person or Persons in
connection therewith (whether by way of a sale, capital contribution or by
virtue of the granting of a lien) (“Other Assets”).  To the extent that,
notwithstanding the agreements and provisions contained herein, a
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, whether asserted against or through the Depositor or any other
Person owned by the Depositor, or (ii) is deemed to have any such interest,
claim or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), and
whether deemed asserted against or through the Depositor or any other Person
owned by the Depositor, then each Certificateholder, by accepting a Trust
Certificate, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and shall be expressly subordinated to the
indefeasible payment in full of all obligations and liabilities of the Depositor
which, under the terms of the relevant documents relating to the securitization
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to priority of
distribution or application under applicable law, including insolvency laws, and
whether asserted against Depositor or any other Person owned by the Depositor),
including the payment of post-petition interest on such other obligations and
liabilities.  This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code.  Each
 

 
34

--------------------------------------------------------------------------------

 

Certificateholder, by acceptance of a Trust Certificate, further acknowledges
and agrees that no adequate remedy at law exists for a breach of this paragraph
and the terms of this paragraph may be enforced by an action for specific
performance.  The provisions of this paragraph shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
the Trust Agreement.
 
Section 11.11.  Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
Section 11.12.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 11.13.  Communications with Rating Agencies.  If the Owner Trustee shall
receive any written or oral communication from any Rating Agency (or any of
their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Basic Documents or in any way
relating to the Notes, the Owner Trustee agrees to refrain from communicating
with such Rating Agency and to promptly (and, in any event, within three (3)
Business Days) notify the Administrator of such communication.  The Owner
Trustee agrees to coordinate with the Administrator with respect to any
communication to a Rating Agency and further agrees that in no event shall the
Owner Trustee engage in any oral communication with respect to the transactions
contemplated hereby or under the Basic Documents or in any way relating to the
Notes with any Rating Agency (or any of their respective officers, directors or
employees) without the participation of the Administrator.
 
ARTICLE XII
 
COMPLIANCE WITH REGULATION AB
 
The Depositor and the Owner Trustee acknowledge and agree that the purpose of
Article XII of this Agreement is to facilitate compliance by the Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission.
 
Neither the Depositor nor the Owner Trustee shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Owner Trustee acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Depositor in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection therewith, the Owner
Trustee shall cooperate fully with the Depositor to deliver to the Depositor
(including any of its
 

 
35

--------------------------------------------------------------------------------

 

assignees or designees), any and all statements, reports, certifications,
records, attestations, and any other information necessary in the good faith
determination of the Depositor, to permit the Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Owner Trustee or the servicing of the Receivables, reasonably believed by the
Depositor to be necessary in order to effect such compliance.

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.
 
BMW FS SECURITIES LLC,
as Depositor
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee
 
By:  ________________________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF TRUST CERTIFICATE
 
BMW VEHICLE OWNER TRUST 2011-A
 
ASSET BACKED TRUST CERTIFICATE
 
(This Trust Certificate does not represent an interest in or obligation of BMW
FS Securities LLC or any of its Affiliates, except to the extent described
below.)
 
(This Trust Certificate is subordinate to the Notes, as set forth in the Sale
and Servicing Agreement.)
 
THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO. IT AGREES, ON ITS OWN BEHALF
AND ON BEHALF OF ANY ACCOUNTS FOR WHICH IT IS ACTING AS AGENT, THAT SUCH TRUST
CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR TRANSFERRED ONLY TO A UNITED
STATES PERSON WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE (A) SO LONG
AS THE TRUST CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO SUCH PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES AFTER DUE
INQUIRY IS A QIB ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS)
OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QIBS) TO WHOM
NOTICE IS GIVEN THAT THE RESALE, ASSIGNMENT, PLEDGE OR TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR (C) SUCH RESALE, ASSIGNMENT, PLEDGE OR OTHER TRANSFER IS
MADE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OTHER SECURITIES OR “BLUE SKY” LAWS, IN SUCH CASE
THE CERTIFICATE REGISTRAR SHALL REQUIRE (I) THAT THE PROSPECTIVE TRANSFEREE
CERTIFY TO THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR AND THE DEPOSITOR IN
WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH CERTIFICATION SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE OWNER TRUSTEE AND THE CERTIFICATE
REGISTRAR AND (II) IF REQUESTED BY THE OWNER TRUSTEE OR THE CERTIFICATE
REGISTRAR, A WRITTEN OPINION OF COUNSEL (WHICH SHALL NOT BE AT THE EXPENSE OF
THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR OR THE DEPOSITOR) SATISFACTORY TO
THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR AND THE DEPOSITOR, TO THE EFFECT
THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR
JURISDICTION. ANY ATTEMPTED TRANSFER IN CONTRAVENTION OF THE IMMEDIATELY
PRECEDING RESTRICTIONS WILL BE VOID AB INITIO AND
 

 
A-1

--------------------------------------------------------------------------------

 

THE PURPORTED TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER OF THE TRUST
CERTIFICATE FOR ALL PURPOSES.
 
NO TRUST CERTIFICATE OR INTEREST THEREIN MAY BE ACQUIRED BY OR FOR THE ACCOUNT
OF (I) AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA) THAT IS
SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (II) A “PLAN” DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE OR (III) ANY ENTITY WHOSE UNDERLYING ASSETS
INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY (EACH, A
“BENEFIT PLAN”). BY ACCEPTING AND HOLDING THIS TRUST CERTIFICATE, THE HOLDER
HEREOF SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS NOT A
BENEFIT PLAN.
 
THIS CERTIFIES THAT BMW FS SECURITIES LLC is the registered owner of a 100%
Certificate Percentage Interest that is nonassessable, fully-paid, beneficial
ownership interest in certain distributions of BMW Vehicle Owner Trust 2011-A
(the “Trust”) formed by BMW FS Securities LLC, a Delaware limited liability
company (the “Depositor”).
 
The Trust was created pursuant to a Trust Agreement dated July 12, 2011 as
amended and restated as of September 21, 2011 (the “Trust Agreement”), between
the Depositor and Wilmington Trust, National Association, as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below. To the extent not otherwise defined herein or in the Trust
Agreement, the capitalized terms used herein have the meanings assigned to them
in the Sale and Servicing Agreement among the Trust, the Depositor, as Seller,
BMW Financial Services, NA, LLC, as Seller, Sponsor, Servicer, Administrator and
Custodian (the “Servicer”) and Citibank, N.A., as Indenture Trustee (“Indenture
Trustee”), dated as of August 1, 2011, as the same may be amended or
supplemented from time to time.
 
This Certificate is one of the duly authorized Trust Certificates designated as
BMW Vehicle Owner Trust 2011-A Asset Backed Trust Certificates (herein called
the “Trust Certificates”). Also issued under the Indenture dated as of August 1,
2011, between the Trust, as issuer and Indenture Trustee, are four classes of
Notes designated as 0.30558% Class A-1 Asset Backed Notes (the “Class A-1
Notes”), 0.63% Class A-2 Asset Backed Notes (the “Class A-2 Notes”), 0.76% Class
A-3 Asset Backed Notes (the “Class A-3 Notes”) and 1.03% Class A-4 Asset Backed
Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes, the Class
A-2 Notes and the Class A-3 Notes, the “Notes”). This Trust Certificate is
issued under and is subject to the terms, provisions and conditions of the Trust
Agreement, to which Trust Agreement the holder of this Trust Certificate by
virtue of the acceptance hereof assents and by which such holder is bound.
 
Under the Trust Agreement, there will be distributed on the 25th day of each
month (or, if such 25th day is not a Business Day, the next Business Day),
commencing on October 25, 2011, to the Person in whose name this Trust
Certificate is registered at the close of business on the related Record Date,
such Certificateholder’s Certificate Percentage Interest in the amount to be
distributed to Certificateholders on such date.  Distributions on this Trust
Certificate will be made by the Paying Agent by wire transfer or by check mailed
to the Certificateholder of record in the Certificate Register on the related
Record Date without the presentation or surrender of this Trust Certificate or
the making of any notation hereon.  Except
 

 
A-2

--------------------------------------------------------------------------------

 

as otherwise provided in the Trust Agreement and notwithstanding the above, the
final payment on this Trust Certificate will be made after due notice by the
Owner Trustee of the pendency of such payment and only upon presentation and
surrender of this Trust Certificate at the office or agency maintained for such
purpose by the Trust in The City of New York.
 
The holder of this Trust Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Trust Certificate are subordinated to
the rights of the Noteholders as described in the Sale and Servicing Agreement,
the Indenture and the Trust Agreement, as applicable.
 
It is the intent of the Depositor, the Servicer and the Certificateholders that,
for purposes of federal income, state and local income and franchise tax, until
the Trust Certificates are held by other than the Depositor, the Trust will be
disregarded as an entity separate from its owner.  At such time that the Trust
Certificates are held by more than one person, it is the intent of the Seller,
the Servicer and the Certificateholders that, for purposes of federal income,
state and local income and franchise tax, the Trust will be treated as a
partnership, the assets of which are the assets held by the Trust, and the
Certificateholders will be treated as partners in that partnership. The Seller
and the other Certificateholders, by acceptance of this Trust Certificate, agree
to treat, and to take no action inconsistent with the treatment of, the Trust
Certificates as such for tax purposes.
 
Each Certificateholder, by its acceptance of this Trust Certificate, covenants
and agrees that such Certificateholder will not at any time petition or
otherwise invoke or cause the Trust or the Depositor to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against the Trust or the Depositor under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Trust or the
Depositor or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Trust or the Depositor.
 
Each Certificateholder by accepting this Trust Certificate acknowledges that
such Trust Certificate represents beneficial interests in the Trust only and
does not represent interests in or obligations of the Depositor, Servicer,
Administrator, Seller, Owner Trustee, Indenture Trustee or any Affiliate thereof
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated in the Trust Agreement, this Trust
Certificate or the Basic Documents.
 
In furtherance of and not in derogation of the foregoing, to the extent the
Depositor enters into other securitization transactions, each Certificateholder,
by accepting this Trust Certificate, acknowledges and agrees that it shall have
no right, title or interest in or to any assets or interests therein of the
Depositor (other than the Trust Estate and Reserve Account relating to this
transaction) conveyed or purported to be conveyed by the Depositor to another
securitization trust or other Person or Persons in connection therewith (whether
by way of a sale, capital contribution or by virtue of the granting of a lien)
(“Other Assets”). To the extent that, notwithstanding the agreements and
provisions contained herein, a Certificateholder either (i) asserts an interest
or claim to, or benefit from, Other Assets, whether asserted against or through
the Depositor or any other Person owned by the Depositor, or (ii) is deemed to
have any such
 

 
A-3

--------------------------------------------------------------------------------

 

interest, claim or benefit in or from Other Assets, whether by operation of law,
legal process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), and
whether deemed asserted against or through the Depositor or any other Person
owned by the Depositor, then each Certificateholder, by accepting this Trust
Certificate, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and shall be expressly subordinated to the
indefeasible payment in full of all obligations and liabilities of the Depositor
which, under the terms of the relevant documents relating to the securitization
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to priority of
distribution or application under applicable law, including insolvency laws, and
whether asserted against Depositor or any other Person owned by the Depositor),
including the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each
Certificateholder, by acceptance of this Trust Certificate, further acknowledges
and agrees that no adequate remedy at law exists for a breach of this paragraph
and the terms of this paragraph may be enforced by an action for specific
performance. The provisions of this paragraph shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
the Trust Agreement.
 
The Trust Certificates may not be acquired by or for the account of (i) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
the provisions of Title I of ERISA, (ii) a “plan” described in Section
4975(e)(1) of the Code or (iii) any entity whose underlying assets include plan
assets by reason of a plan’s investment in the entity (each, a “Benefit Plan”).
By accepting and holding this Trust Certificate, the Holder hereof shall be
deemed to have represented and warranted that it is not a Benefit Plan.
 
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of Owner Trustee or the Authenticating Agent, by manual
signature, this Trust Certificate shall not entitle the holder hereof to any
benefit under the Trust Agreement or the Sale and Servicing Agreement or be
valid for any purpose.
 
THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 

 
A-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Trust Certificate to be duly executed.
 
BMW VEHICLE OWNER TRUST 2011-A
 
 
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity, but solely
as Owner Trustee
 
By:          __________________________________ 
Authorized Signatory
 
AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.
 

 
CITIBANK, N.A.,
not in its individual capacity, but solely
as authenticating agent
           
By:  _____________________________
 
                    Authorized Signatory




 
A-5

--------------------------------------------------------------------------------

 

[Reverse of Trust Certificate]
 
This Trust Certificate is not guaranteed by any governmental agency or
instrumentality and is limited in right of payment to certain collections and
recoveries and certain other amounts respecting the assets of the Trust, all as
more specifically set forth in the Indenture.  The Depositor will furnish, upon
the request of any holder of a Trust Certificate, such information as is
specified in paragraph (d)(4) of Rule 144A of the Securities Act of 1933, as
amended, with respect to the Issuer.
 
The Trust Agreement may be amended by the Depositor and the Owner Trustee, in
some cases without the consent of any of the Securityholders in the manner set
forth therein, and any such amendment will bind each holder and transferee of
this Trust Certificate.
 
As provided in the Trust Agreement, and if the Depositor delivers an Opinion of
Counsel that the Trust Certificates are transferable in accordance with the
terms set forth therein, which opinion the Depositor has not determined can be
given under the Code and existing and proposed regulations thereunder, the
transfer of this Trust Certificate is registerable in the Certificate Register
upon surrender of this Trust Certificate for registration of transfer at the
offices or agencies of the Certificate Registrar maintained by the Certificate
Registrar in the Borough of Manhattan, The City of New York, accompanied by a
written instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by the Certificateholder hereof or such
Certificateholder’s attorney duly authorized in writing, and thereupon one or
more new Trust Certificates of the same class and in authorized denominations
evidencing the same aggregate interest in the Issuer will be issued to the
designated transferee.  The initial Certificate Registrar appointed under the
Trust Agreement is Citibank, N.A.
 
The Trust Certificates are issuable only as registered Trust Certificates
without coupons or principal balance.  As provided in the Trust Agreement and
subject to certain limitations therein set forth, Trust Certificates are
exchangeable for new Trust Certificates of authorized denominations evidencing
the same aggregate denomination, as requested by the Holder surrendering the
same.  No service charge will be made for any such registration of transfer or
exchange, but the Owner Trustee or the Certificate Registrar may require payment
of a sum sufficient to cover any tax or governmental charge payable in
connection therewith.
 
The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.
 
The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Certificateholders of
all amounts required to be paid to them pursuant to the Trust Agreement and the
Indenture and the disposition of all property held as part of the Trust Estate.
 



 
A-6

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT
 
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
 
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE




(Please print or type name and address, including postal zip code, of assignee)


the within Trust Certificate, and all rights thereunder, and hereby irrevocably
constitutes and appoints _______________, attorney, to transfer said Trust
Certificate on the books of the Certificate Registrar, with full power of
substitution in the premises.
 
Dated:                                                                                   
                                */                                    
Signature Guaranteed:
 
                                */                                    


                                  
*/           NOTICE: The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Trust
Certificate in every particular, without alteration, enlargement or any change
whatever. Such signature must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Certificate Registrar, which
requirements include membership or participation in STAMP or such other
“signature guarantee program” as may be determined by the Certificate Registrar
in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF TRANSFEREE LETTER
 
[Date]
 
BMW Vehicle Owner Trust 2011-A,
as Issuer
c/o Wilmington Trust, National Association,
as Owner Trustee
 
Wilmington Trust, National Association,
as Owner Trustee
 
Citibank, N.A.
as Certificate Registrar
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of the ____% Certificate Percentage
Interest Asset Backed Trust Certificates (the “Trust Certificates”) of BMW
Vehicle Owner Trust 2011-A (the “Issuer”), a trust formed by BMW FS Securities
LLC (the “Depositor” or “Seller”), we confirm that:
 
a.           We are a “qualified institutional buyer” as defined in Rule 144A
(“QIB”) and are acquiring the Trust Certificate for our own institutional
account (and not for the account of others) or as a fiduciary or agent for
others (which others also are QIBs).
 
b.           We acknowledge that the Trust Certificates have not been and will
not be registered under the Securities Act or the securities laws of any
jurisdiction.
 
c.           We are familiar with Rule 144A and are aware that the sale is being
made in reliance on Rule 144A and we are not acquiring the Trust Certificates
with a view to, or for resale in connection with, a distribution that would
constitute a public offering within the meaning of the Securities Act or a
violation of the Securities Act, and that, if in the future we decide to resell,
assign, pledge or otherwise transfer any Trust Certificates, such Trust
Certificates may be resold, assigned, pledged or transferred only (i) to the
Depositor or any Affiliate thereof, (ii) so long as such Trust Certificate is
eligible for resale pursuant to Rule 144A, to a person whom we reasonably
believe after due inquiry is a QIB acting for its own account (and not for the
account of others) or as a fiduciary or agent for others (which others also are
QIBs) to whom notice is given that the resale, pledge, assignment or transfer is
being made in reliance on Rule 144A, (iii) pursuant to an effective registration
statement under the Securities Act or (iv) in a sale, pledge or other transfer
made in a transaction otherwise exempt from the registration requirements of the
Securities Act, in which case (A) the Owner Trustee will require that both the
prospective transferor and the prospective transferee certify to the Owner
Trustee and the Depositor in writing the facts surrounding such transfer, which
certification shall be in form and substance satisfactory to the Owner Trustee
and the Depositor and (B) the Owner Trustee will require a written opinion of
counsel (which shall not be at the expense of the Depositor or the Owner
Trustee) satisfactory to the Depositor and the Owner Trustee to the
 

 
C-1

--------------------------------------------------------------------------------

 

effect that such transfer will not violate the Securities Act, in each case in
accordance with any applicable securities or “Blue Sky” laws of any state of the
United States.
 
d.           We have neither acquired nor will we transfer any Trust Certificate
we purchase (or any interest therein) or cause any such Trust Certificate (or
any interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.
 
e.           We are acquiring the Certificate for our own account and either (A)
are not, and will not become, a partnership, Subchapter S corporation or grantor
trust for U.S. federal income tax purposes or (B) are such an entity, but none
of the direct or indirect beneficial owners of any of the interests in such
transferee have allowed or caused, or will allow or cause, 50% or more (or such
other percentage as the Depositor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to such
transferee’s ownership of Trust Certificates.
 
f.           We understand that no subsequent transfer of the Trust Certificates
is permitted unless (A) such transfer is of a Trust Certificate with a
Certificate Percentage Interest of at least 5%, (B) we cause the proposed
transferee to provide to the Trust and the Depositor a letter substantially in
the form of Exhibit C to the Trust Agreement, as applicable, or such other
written statement as the Depositor shall prescribe and (C) the Trust consents in
writing to the proposed transfer, which consent shall be granted unless the
Depositor determines that such transfer would create a risk that the Trust would
be classified for federal or any applicable state tax purposes as an association
(or a publicly traded partnership) taxable as a corporation; provided, however,
that any attempted transfer that would either cause the number of registered
holders of Trust Certificates in the aggregate to exceed 100 shall be a void
transfer.
 
g.           We understand that the Opinion of Counsel to the Trust that the
Trust is not a publicly traded partnership taxable as a corporation is dependent
in part on the accuracy of the representations in paragraphs (d), (e) and (f)
above.
 
h.           We are a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
i.           No Trust Certificate will be acquired or held by or for the account
of (i) an employee benefit plan (as defined in Section 3(3) of ERISA) that is
subject to the provisions of Title I of ERISA, (ii) a plan described in Section
4975(e)(1) of the Code or (iii) any entity whose underlying assets include plan
assets by reason of a plan’s investment in the entity. Each Person who acquires
any Trust Certificate or interest therein will certify that the foregoing
conditions are satisfied.
 
j.           We are aware that we (or any account for which we are purchasing)
may be required to bear the economic risk of an investment in the Trust
Certificates for an indefinite period, and we (or such account) are able to bear
such risk for an indefinite period.
 
k.           We understand that the Trust Certificates will bear legends
substantially as set forth in Section 3.12 of the Trust Agreement.
 

 
C-2

--------------------------------------------------------------------------------

 

l.           If we are acquiring any Trust Certificates for the account of one
or more QIBs, we represent that we have sole investment direction with respect
to each such account and that we have full power to make the foregoing
acknowledgments, representations and agreements on behalf of each such account.
 
m.           We acknowledge that the Owner Trustee, the Depositor, and their
Affiliates, and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements.
 
You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,
 
By:      ________________________________                                                            
Name:
Title:

 
C-3

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF CERTIFICATE OF TRUST OF BMW VEHICLE OWNER TRUST 2011-A
 
This CERTIFICATE OF TRUST of BMW VEHICLE OWNER TRUST 2011-A (the “Trust”), is
being duly executed and filed by the undersigned, as trustee, to form a
statutory trust under the Delaware Statutory Trust Act (12 Del. C. § 3801 et.
seq.) (the “Act”).
 
1.           Name.  The name of the statutory trust formed hereby is BMW VEHICLE
OWNER TRUST 2011-A.
 
2.           Delaware Trustee.  The name and business address of the trustee of
the Trust in the State of Delaware is Wilmington Trust, National Association,
1100 North Market Street, Wilmington, Delaware, 19890, Attention:  Corporate
Trust Administration.
 
3.           Effective Date.  This Certificate of Trust shall be effective upon
filing.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as trustee
 
By:      ____________________________________                                                            
Name:
Title:

 
D-1

--------------------------------------------------------------------------------

 



 
EXHIBIT E
 
FORM OF TRANSFEROR CERTIFICATE
 
                                                                                                             
_______________, ____
[Seller]
_____________________________
_____________________________
_____________________________

BMW FS Securities LLC,
as Depositor
 
Wilmington Trust, National Association,
as Owner Trustee
 
Citibank, N.A.
as Certificate Registrar
 
 
Re:
BMW Vehicle Owner Trust 2011-A

Asset Backed Certificates                       
 
Dear Sirs:
 
In connection with our disposition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (i) we understand that the
Certificates have not been registered under the Securities Act of 1933, as
amended (the “Act”), and are being transferred by us in a transaction that is
exempt from the registration requirements of the Act and (ii) we have not
offered or sold any Certificates to, or solicited offers to buy any Certificates
from, any person, or otherwise approached or negotiated with any person with
respect thereto, in a manner that would be deemed, or taken any other action
which would result in, a violation of Section 5 of the Act.
 
Very truly yours,


[NAME OF TRANSFEROR]
 
By  __________________________________
        Authorized Officer

 

E-1
 
 